 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 1 of 72 PageID #:11809




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 AON PLC, AON GROUP, INC., and
 AON CONSULTING, INC.,

                        Plaintiffs,

        v.                                             Case No. 19 C 7504

 INFINITE EQUITY, INC., TERRY                          Magistrate Judge Sunil R. Harjani
 ADAMSON, JON BURG, DANIEL
 COLEMAN, and ELIZABETH,
 STOUDT,

                        Defendants.

                          MEMORANDUM OPINION AND ORDER

       In this action, Plaintiffs Aon PLC, Aon Group, Inc, and Aon Consulting, Inc. (collectively,

“Aon”) sued six former employees of their Equity Services Group (Terry Adamson, Jon Burg,

Daniel Coleman, Elizabeth Stoudt, Tyler Evans, and Christopher DiDomenico) and Infinite

Equity, Inc. (“Infinite”), a rival company co-founded by Burg, Coleman, and Stoudt, for allegedly

misappropriating certain trade secrets and poaching Aon employees and clients. Aon moves for a

preliminary injunction which would restrain Defendants from selling its MyPerformanceAwards

(“MPA”) product, soliciting or servicing clients with whom Defendants Burg, Coleman, and Stoudt

worked at Aon in the two years prior to their departures, and soliciting or hiring any further

employees from Aon’s Equity Services Group pending the conclusion of this litigation. Also

before the Court is Defendants’ motion to strike [220]. The parties consented to this Court’s

jurisdiction for the limited purpose of resolving Aon’s preliminary injunction motion. Docs. 178,

249-50. For the following reasons, Aon’s motion for preliminary injunction [176, 194] is granted

in part and denied in part, and the Court will enter the terms of the injunction and bond in a separate
  Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 2 of 72 PageID #:11810




document consistent with the analysis set forth herein. Defendants’ motion to strike [220] is

denied, and Defendants’ motion for leave to re-file two briefs in excess of their respective page

limits [264] is granted.

                                      I. Factual Background

        The parties vigorously dispute many of the facts giving rise to this lawsuit. Aon presents

a version in which a “massive corporate raid was, and remains, a foot.” Pls’ Prelim. Inj. Memo.,

Doc. 177 at 7.     Aon claims that Burg, Coleman, and Stoudt (collectively, the “individual

Defendants”), the “Equity Services Group leaders, whom Aon generously compensated and trusted

to act in Aon’s best interests, instead plotted to gut the business, and take some of its most valuable

employees, clients, and trade secrets, and continue to benefit from same at the expense of Aon’s

protectable interests.” Id.

        Defendants, on the other hand, assert that this “is a case of a multibillion-dollar

conglomerate trying to take out a ten-person start-up to nip potential competition in the bud.”

Defs’ Resp., Doc. 270 at 11. Defendants allege that when “each of the [individual] Defendants

respectively left Aon, after giving transparent and advance notice, and working hard to transition

clients and duties, they of course took nothing, and, on advice of counsel, and prior to starting with

Infinite Equity, they searched for (and made sure to delete) any Aon information they inadvertently

had in their possession by way of their duties for Aon.” Id. at 25. Defendants also allege that they

developed Infinite’s MPA software program from scratch. Id. at 26. Finally, Defendants claim that

the former Aon Equity Services Group employees who now work for Infinite made unsolicited

decisions regarding whether they would stay at Aon or leave for other employment. Id. at 22.




                                                  2
    Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 3 of 72 PageID #:11811




        At this stage, the following facts are drawn from the First Amended Verified Complaint

(“FAC”) 1 and the parties’ preliminary injunction briefs and exhibits. 2 The Court’s findings are

preliminary and limited only to the current record; they do not bind the district court and are subject

to change after a full evidentiary record is presented following discovery. Moss Holding Co. v.

Fuller, 2020 WL 1081730, at *1 (N.D. Ill. March 6, 2020).

        Aon describes itself as the “leading provider of state-of-the-art products and services to

help companies with employees around the world effectively use equity compensation.” FAC, ¶

2. Equity compensation is “non-cash pay that is offered to employees,” which “allows the

employees of the firm to share in the profits via appreciation.” Will Kenton, Equity Compensation,

Investopedia (January 23, 2021), https://investopedia.com/terms/e/equity-compensation.asp (last

visited September 15, 2021). Aon offers equity valuation services, design of long-term incentive

based programs and employee stock purchase plans, and tools to track equity compensation

metrics, like its PeerTracker (“PT”) program. FAC, ¶ 21.

        Burg joined Aon in January 2009. FAC, ¶ 50. At the time of his resignation on May 29,

2019, Burg was a Partner and practice leader of Aon’s Equity Services Group. Id., ¶¶ 3, 23. Stoudt

joined Aon Equity Services in 2005, and Coleman started with Aon in 2014. Id., ¶¶ 58, 65. Until



1
         On May 1, 2020, Daniel Kapinos, the current leader of Aon’s Equity Services Group, signed Aon’s
First Amended Verified Complaint under penalty of perjury pursuant to 28 U.S.C. §1746. Doc. 106. At the
preliminary injunction stage, verified complaints are the functional equivalent of affidavits. IDS Life Ins.
Co. v. SunAmerica Life Ins. Co., 136 F.3d 537, 542 (7th Cir. 1998) (“Verified complaints [are] the
equivalent of affidavits.”); see also Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017) (internal citation
omitted) (“a verified complaint is not just a pleading; it is also the equivalent of an affidavit for purposes
of summary judgment, because it ‘contains factual allegations that if included in an affidavit or deposition
would be considered evidence, and not merely assertion.’”). While “[a]ffidavits are ordinarily inadmissible
at trials . . . they are fully admissible in summary proceedings, including preliminary-injunction
proceedings.” Goodman v. Illinois Dep’t of Fin. & Prof’l Regulation, 430 F.3d 432, 439 (7th Cir. 2005).
2
        The parties agreed to submit the preliminary injunction motion for a decision on the briefing
without an evidentiary hearing. Doc. 178.


                                                      3
    Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 4 of 72 PageID #:11812




June 7, 2019 and June 10, 2019, respectively, Stoudt and Coleman were Associate Partners and

the Philadelphia and Central practice leaders for Aon Equity Services. Id., ¶¶ 3, 24, 25. Evans

worked for Aon from 2010 until March 19, 2019. Id., ¶¶ 26, 73. At the time of his departure,

Evans was a Senior Developer in Aon Equity Services and led the software development team. Id.,

¶ 26; Evans Dep., 38:5-9. DiDomenico started with Aon in early 2015. FAC, ¶ 93. Until April

19, 2019, DiDomenico was a developer in Aon Equity Services. Id., ¶ 27. 3

        In their positions at Aon, Burg, Coleman, Stoudt, Evans, and DiDomenico received,

cumulatively, decades of training, support, development, client introductions, exposure to

confidential, proprietary and trade secret information, and lucrative opportunities from Aon. FAC,

¶¶ 4, 55-57, 62-64, 70-72, 80, 82, 96, 98. Aon takes several steps to maintain the secrecy of its

confidential, proprietary and trade secret information, including: (1) requiring employees who

have access to such information to sign confidentiality agreements, (2) promulgating

confidentiality and information security policies, (3) limiting disclosure and distribution of such

information to only a small number of employees on a need to know basis, and/or (4) requiring

that such information be saved on password protected networks or servers. Id., ¶¶ 74, 89, 92, 94,

101, 114-119, 210; Kapinos Decl., ¶¶ 4-7.

        Over the years, Burg, Coleman, Stoudt, Evans, and DiDomenico were involved in

overseeing, formulating, and developing Aon’s PT software program. FAC, ¶ 4; Evans Dep., 45:3-

46:24, 50:9-51:3, 51:19-52:17, 53:22-54:11; DiDomenico Dep., 16:13-16, 33:7-34:9. PT is a web-

based application that tracks the performance of equity for clients. FAC, ¶ 83. Aon alleges that



3
         Terry Adamson joined Aon in 1995 and was a partner in Aon Equity Services. FAC, ¶¶ 22, 40.
Effective May 31, 2019, Adamson entered into a Confidential Separation Agreement and General Release
with Aon Consulting & Insurance Services, an Aon subsidiary. Id. ¶ 45. Aon alleges that Adamson is
affiliated with Infinite and is “working behind the scenes for or with Infinite.” Id., ¶¶ 171, 202. Aon does
not seek a preliminary injunction based on its claims against Adamson.

                                                     4
    Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 5 of 72 PageID #:11813




PT “is unique to the industry, differentiating Aon from its competitors.” Id., ¶¶ 4, 88. Aon first

developed PT in 2007 and has spent years and millions of dollars to refine and update its PT

program. FAC, ¶¶ 4, 86; Goings Reply Decl., ¶ 2. Only Aon’s developers have access to the source

code to PT, including Evans and DiDomenico, who now work for Infinite. FAC, ¶ 87.

        During his employment, Coleman entered into a Restricted Stock Unit (“RSU”) Agreement

with Aon. FAC, ¶ 104, Ex. E. 4 In the RSU Agreement, Coleman agreed, among other things, that

during the course of his Aon employment, and for two years thereafter, he will not “directly or

indirectly, call upon, solicit, accept, engage in, service, or perform, other than on behalf of Aon,

any business of the same type or kind as that performed by Aon” from or with respect to a subset

of Aon clients. 5 Id., ¶ 108, Ex. E, § 9(b). Coleman also agreed that during and for two years after

his employment, he would not “directly or indirectly” solicit or induce, or cause another person to

solicit or induce, any Aon employee to leave Aon. Id., ¶ 109, Ex. E, § 9(c).

        By October 2018 and while still working for Aon, the individual Defendants had begun

planning the creation of their own equity services company, Infinite Equity, Inc. On October 17,

2018, Evans created the infiniteequitycs.com domain, created an Infinite email address for

DiDomenico, and set DiDomenico up with an administrative account for Infinite with Amazon

Web Services. Pls’ Prelim. Inj. Memo., Exs. N, O. Later that month, Evans and DiDomenico



4
         Burg also entered into a RSU Agreement with Aon. FAC, ¶ 104, Ex. C. Burg sought a preliminary
injunction in California seeking to invalidate his contract, which the court denied and compelled Burg to
arbitrate his claims in Illinois. Writz Reply Decl., ¶ 3, Ex. A. Aon therefore brings its breach of contract
claim against Burg in arbitration and does not assert a breach of contract claim against Burg in this case.
Stoudt was not party to a RSU Agreement with Aon.
5
         This provision applies to clients with whom Coleman provided services, either alone or with others,
or had a business relationship with, or on whose account he worked or became familiar, or supervised
directly or indirectly the servicing activities related to such clients, during the 24 months prior to his
termination date (and further provided the clients were clients of Aon within 12 months prior to his
termination date). FAC, ¶ 108, Ex. E, § 9(b).


                                                     5
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 6 of 72 PageID #:11814




exchanged text messages about leaving Aon. Id., Ex. T. They discussed “not everyone is going at

the same time” and “not everyone knows about it.” Id. at 58936 & 58937.

       While at an Aon leadership year end planning meeting for the Equity Services Group in

November 2018, Burg, Coleman, Stoudt, Adamson, and Kapinos met to discuss leaving Aon and

forming a competing company, among other options. Burg Dep., 260:19-261:25; Stoudt Dep.,

92:16-95:19, 104:9-107:5; Kapinos Dep., 29:11-30:21.        In discovery, Defendants produced

pictures of a whiteboard with notes from the meeting. Pls’ Prelim. Inj. Memo., Ex. V. The

whiteboard pictures contain a logo for “Infinite Equity” and lists Aon employees Evans, Deidre

Salisbury, Carly Sanfilipo, CJ Van Ostenbridge, and Ben Allen—all of whom they “wanted to

continue working together as a group.” Id.; Burg Dep., 275:8-14. Beginning in December 2018

and continuing until the third week of May 2019, Burg, Coleman, Stoudt, and Evans held weekly

planning calls to discuss Infinite. Pls’ Prelim. Inj. Memo., Exs. W, YYY, Answer to Interr. No. 1.

As of January 2019, Evans was designing a logo for Infinite and a framework for Infinite’s website

was also created. Pls’ Prelim. Inj. Memo., Exs. X, Z, AA.

       On April 24, 2019, Coleman gave notice of his resignation from Aon. FAC, ¶ 149. In the

weeks leading up to his notice of resignation, Coleman forwarded emails from his Aon email

address to his personal email address, attaching models that Aon used to project stock prices for

clients. Id., ¶ 8; Coleman Dep. 260:13-261:21, 270:8-272:3, Exs. 24, 25; Kapinos Dep., 290:8-20;

Kapinos Decl., ¶¶ 43, 48-53, Exs. 14, 19, 20-24; Surdel Dep., 182:21-183:3, 192:6-23. For

example, on April 16, 2019, Coleman emailed Monte Carlo simulations for an Aon client from his

Aon email address to his personal email address and saved it on his home computer. Kapinos Decl.,

¶¶ 21, 49, Ex. 20; Coleman Dep., 260:13-261:4; Surdel Dep., 182:21-183:3, 192:6-23. That client




                                                6
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 7 of 72 PageID #:11815




is now an Infinite client and Infinite performs Monte Carlo simulations for that client. Coleman

Dep., 261:12-21.

       On May 1, 2019, and while still employed at Aon, Burg filed a Certificate of Incorporation

of Infinite with the Secretary of State of Delaware. FAC, ¶ 10. Between May 1, 2019 and June

10, 2019, Burg, Coleman, Stoudt and other Aon Equity Services employees resigned from Aon.

Id., ¶ 11. By June 10, 2019, nine employees (Burg, Coleman, Stoudt, Evans, DiDomenico, Van

Ostenbridge, Sanfilipo, Salisbury, and Allen) left Aon, all of whom now work for Infinite. Id., ¶¶

12, 26, 170. These nine employees represented approximately 15% of Aon’s Equity Services

Group. Id., ¶ 12.

       Coleman’s last day with Aon was June 10, 2019. FAC, ¶ 149. On his last day with Aon,

Coleman printed 46 documents related to earnings before interest, taxes, depreciation, and

amortization (“EBITDA”) projections for an Aon client and “brought them home” because he

thought they were a “clever solution.” Id., ¶ 155; Coleman Dep., 252:14-257:9. Coleman admitted

he “had no business purpose at all in printing them out.” Kapinos Decl., ¶ 45, Ex. 16; Coleman

Dep., 259:12-16. Infinite performs EBITDA projections for this same client. Coleman Dep.,

253:9-19.

       Infinite was officially launched on June 1, 2019. Burg Dep., 122:17-20; DiDomenico Dep.,

14:21-24.    Burg, Coleman, and Stoudt are listed as “Partners” on Infinite’s website.

https://infiniteequity.com. Infinite describes itself as a “professional services firm that enables

companies to increase the effectiveness and return of their equity programs” by partnering with

clients on “plan design, valuation, performance tracking and communication, tax, and financial

accounting services related to stock-based compensation.” Id.




                                                7
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 8 of 72 PageID #:11816




       Infinite competes directly with Aon Equity Services and offers services and products

similar to those offered by Aon Equity Services, including Infinite’s MPA program. FAC, ¶¶ 13,

28, 88, 152, 155, 172; Kapinos Dep., 86:12-25; Goings Dep., 164:16-165:3; Coleman Dep.,

230:14-231:2; Burg Dep., 94:5-95:23. MPA is a “real-time solution for tracking performance

equity plans and providing award holders clear insight into the current value of their outstanding

awards.” https:/infiniteequity.com/solution/my-performance-awards. According to Aon, MPA is

a product virtually identical to Aon’s PT product. FAC, ¶¶ 9, 13. There is no evidence that any

individual Defendant, Evans, or DiDomenico removed, copied, or improperly accessed PT source

code prior to leaving Aon. Goings Dep., 208:1-211:15.

       Beginning on June 17, 2019, Burg, Coleman, and Stoudt contacted numerous Aon clients

on behalf of Infinite. Pls’ Prelim. Inj. Memo., Exs. PP-CCC. Many of the clients they contacted

were clients they gained knowledge of or worked with at Aon. Id., Exs. PP-SS, UU, VV, XX-

CCC; Coleman Dep., 66:2-9, 150:1-3, 177:21-181:4. 186:3-16, Burg Dep., 204:19-206:6, 210:15-

211:12; Kapinos Decl., ¶¶ 9-14, 16, 18, 19; FAC ¶¶ 192-94.

       Aon filed this action on November 13, 2019. Aon’s FAC alleged seven counts: (1)

violation of the federal Defend Trade Secrets Act (“DTSA”) against Infinite, Burg, Coleman,

Stoudt, Evans, and DiDomenico; (2) violation of the Illinois Trade Secrets Act against Infinite,

Burg, Coleman, Stoudt, Evans, and DiDomenico; (3) breach of contract against Coleman and

Adamson; (4) breach of fiduciary duty against Burg, Coleman, Stoudt, Adamson, and Evans; (5)

tortious interference with contract against Infinite, Burg, Coleman, Stoudt, and Adamson; (6)

tortious interference with prospective economic advantage against all Defendants; and (7) unjust

enrichment against Infinite, Burg, Coleman, Stoudt, Evans, and DiDomenico. Doc. 106.




                                                8
  Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 9 of 72 PageID #:11817




        On January 2, 2020, Aon moved for a temporary restraining order. Doc. 23. On January

29, 2020, Defendants agreed to a voluntary Consent Order which remained in place for 90 days.

Doc. 41. As part of the Consent Order, Defendants represented that 49 clients had transferred their

business from Aon to Infinite as of January 26, 2020. Doc. 41, ¶ 4. The Consent Order expired at

the end of April 2020. Defendants continued to contact and perform services for Aon clients after

the Consent Order expired. Pls’ Prelim. Inj. Memo., Doc. 177 at 20-21, (iii)-(rrr). In May 2020,

Defendants provided a “non-exhaustive list” of over 91 Aon clients with whom they have had

contact. Id., Ex. YYY, Answer to Interr. No. 5. In July 2020, Defendants produced a spreadsheet

showing that they have, or are currently, servicing and working with at least 58 Aon clients with

whom they previously worked at Aon. Id., Ex. EEE; Burg. Dep. 172:11-17.

        On August 17, 2020, Aon filed its motion for a preliminary injunction. The parties then

engaged in expedited fact and expert discovery, including Aon’s access to MPA’s source code as

of June 1, 2019 when Infinite started doing business. Following expedited discovery, the parties

submitted voluminous preliminary injunction briefing, expert reports, declarations, and

accompanying exhibits.

        Defendants filed several motions to dismiss the FAC. On September 3, 2021, the district

court granted in part and denied in part Defendant Adamson’s motion to dismiss, Defendants

Coleman, Evans, Stoudt, and Infinite’s motion to dismiss under Rule 12(b)(6), Burg’s motion to

dismiss, and Defendants Evans, Stoudt, and Infinite’s motion to dismiss under Rule 12(b)(2) and

granted Defendant DiDomenico’s motion to dismiss. Aon PLC, et al. v. Infinite Equity, Inc., et al.,

2021 WL 4034068 (N.D. Ill. Sept. 3, 2021). The district court found that Defendants Burg, Stoudt,

and Infinite are subject to personal jurisdiction in Illinois, but it dismissed all claims against Evans




                                                   9
    Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 10 of 72 PageID #:11818




and DiDomenico for lack of personal jurisdiction. Id. at *4-9. 6 As courts may not enjoin parties

over which they do not have personal jurisdiction, this Court waited until the district court resolved

the issue of personal jurisdiction before considering whether injunctive relief is appropriate.

Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999) (“Personal jurisdiction . . . is an

essential element of district court jurisdiction, without which the court is powerless to proceed to

an adjudication.”); Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d

796, 800 (7th Cir. 2014) (“In order for the district court’s preliminary injunction to be valid, that

court had to have personal jurisdiction over the defendant.”).

         In its September 3, 2021 opinion, the district court also dismissed without prejudice Aon’s

claim for breach of contract against Adamson to the extent that claim is based on the non-

disparagement clause in his Separation Agreement; dismissed Aon’s unjust enrichment claim

against Defendants Burg, Coleman, Stoudt, and Infinite to the extent it is based on

misappropriation; and dismissed Aon’s unjust enrichment claim against Coleman to the extent it

is based on a breach of Coleman’s RSU Agreement as duplicative of the remedies available under

Count III. Aon PLC, et al., 2021 WL 4034068, at *20. The motions to dismiss were denied in all

other respects. Id.

                                            II. Analysis
         In support of its preliminary injunction motion, Aon argues that Defendants’ actions are

causing Aon immediate, irreparable harm by impairing Aon’s goodwill and reputation with its

clients, destroying Aon’s established customer relationships that it has invested years to build,

destroying Aon’s employee relationships that it has invested years to cultivate, disrupting the

stability of Aon’s Equity Services business and workforce, and threatening the continued


6
         Defendants Adamson and Coleman did not challenge personal jurisdiction. Aon PLC, et al., 2021
WL 4034068, at *4.
                                                  10
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 11 of 72 PageID #:11819




misappropriation of Aon’s confidential, proprietary, and trade secret information. The Court finds

that Aon is entitled to some of the relief sought in its preliminary injunction motion.

       To obtain a preliminary injunction, a plaintiff must make a threshold showing that: (1) it

will suffer irreparable harm absent a preliminary injunction during pendency of the action; (2)

inadequate remedies at law exist; and (3) it has some likelihood of success on the merits. Mays v.

Dart, 974 F.3d 810, 818 (7th Cir. 2020). As the Seventh Circuit recently explained, under the

likelihood of success on the merits factor, a “possibility of success is not enough” and “[n]either

is a ‘better than negligible’ chance.” Illinois Republican Party v. Pritzker, 973 F.3d 760, 762 (7th

Cir. 2020). The movant must make a “strong showing” of a likelihood of success on the merits,

but “need not show that it definitely will win the case.” Id. at 762-63. “A ‘strong’ showing . . .

does not mean proof by a preponderance . . . . But it normally includes a demonstration of how

the applicant proposes to prove the key elements of its case.” Id. at 763.

       If the moving party makes a threshold showing, “the court proceeds to a balancing analysis,

where the court must weigh the harm the denial of a preliminary injunction would cause the

plaintiff against the harm to the defendant if the court were to grant it.” Mays, 974 F.3d at 818.

“This balancing process involves a ‘sliding scale’ approach: the more likely the plaintiff is to win

on the merits, the less the balance of harms needs to weigh in his favor, and vice versa.” Id. Finally,

the Court decides whether the proposed injunction is in the public interest, which includes

considering the potential impact on non-parties. Courthouse News Serv. v. Brown, 908 F.3d 1063,

1068 (7th Cir. 2018). “Ultimately, the moving party bears the burden of showing that a preliminary

injunction is warranted.” Id.




                                                  11
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 12 of 72 PageID #:11820




A.     Likelihood of Success on the Merits
       1.      Trade Secret Misappropriation Claims

       Aon alleges Defendants violated the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §

1836 et seq., and the Illinois Trade Secrets Act (“ITSA”), 765 ILCS 1065/1 et seq., by

misappropriating Aon’s trade secrets. To prevail on its misappropriation claims, Aon must

“demonstrate that (1) a trade secret existed; (2) it was misappropriated through improper

acquisition, disclosure, or use; and (3) the misappropriation damaged the trade secret’s owner.”

Aon Risk Servs. Cos., Inc. v. Alliant Ins. Servs. Inc., 415 F.Supp.3d 843, 848 (N.D. Ill. 2019).

Because the pertinent definitions of the DTSA and ITSA overlap and the parties do not identify

any relevant differences in the statutes, the Court analyzes the likelihood of success of the trade

secret misappropriation claims together. Id. Defendants argue that Aon has not demonstrated it is

likely to succeed on the merits of its trade secrets misappropriation claims because it fails to show

that (1) the information it identifies constitutes a trade secret and (2) Defendants engaged in

misappropriation.

       The trade secrets claimed by Aon consist of three categories of information: (1) “PT”

information; (2) valuation models to project stock prices and EBITDA; and (3) client information.

In determining whether a trade secret exists, Illinois courts consider six factors as “instructive

guidelines”: “(1) the extent to which the information is known outside of the plaintiff's business;

(2) the extent to which the information is known by employees and others involved in the plaintiff's

business; (3) the extent of measures taken by the plaintiff to guard the secrecy of the information;

(4) the value of the information to the plaintiff's business and to its competitors; (5) the amount of

time, effort and money expended by the plaintiff in developing the information; and (6) the ease

or difficulty with which the information could be properly acquired or duplicated by others.”

Learning Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 722 (7th Cir. 2003).

                                                 12
    Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 13 of 72 PageID #:11821




                a.      PeerTracker Source Code 7
         As to the first category of information, Aon’s alleged PT information trade secrets are

“source code, system architecture, functionality, know-how, including research, development, site

builds and client customizations, processes (quality control, website, and database processes),

methods, and proprietary tools.” Pls’ Prelim. Inj. Memo., Doc. 177 at 20-21. Because Aon’s

expert’s ultimate conclusion in support of Aon’s PT misappropriation claim focuses on the alleged

similarity between PT’s source code and MPA’s source code, the Court considers only whether

Aon has established that its source code qualifies as a trade secret.

         Confidential source code information may qualify as a trade secret. Inventus Power, Inc.

v. Shenzhen Ace Battery Co., Ltd., 2020 WL 3960451, at *8 (N.D. Ill. July 13, 2020); Geraci v.

Macey, 2016 WL 3671400, at *5-8 (N.D. Ill. July 11, 2016); Computer Assocs. Intern. v. Quest

Software, Inc., 333 F.Supp.2d 688, 695 (N.D. Ill. 2004) (“the entire EDBA source code may

qualify for trade secret protection.”). Here, Aon has offered evidence that its PT source code has

over 2 million lines of code and was the product of years of research and development. Goings

Dep., 54:6-96:18; Evans Dep., 44:20-47:4; DiDomenico Dep., 33:11-34:9, 36:2-8, Ex. 2. If a

competitor acquired Aon’s PT source code, it could avoid this significant cost and investment.

The evidence also shows that Aon takes reasonable secrecy measures to protect its PT source code,

including restricting access to the code to developers, password protecting its network and

computers, requiring employees to sign confidentiality agreements, and requiring employees to

take annual confidentiality training. Goings Dep., 134:18-135:16; Benincasa Dep., 80:8-12; Surdel

Dep., 116:4-9; Evans Dep., 42:4-13, 59:4-12, 61:2-7; DiDomenico Dep., 39:24-40:2; Pls’ Prelim.



7
        Even though Aon’s claims against Evans and DiDomenico for misappropriation of PT source code
have been dismissed for lack of personal jurisdiction, Aon’s claims related to misappropriation of PT source
code remain pending against Infinite, Burg, Coleman, and Stoudt.

                                                    13
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 14 of 72 PageID #:11822




Inj. Memo., Exh. M, Answer to Interr. No. 10; see Geraci, 2016 WL 3671400, at *5. Since PT

was developed in 2007, only nine individuals have had access to the PT source code. Goings Dep.,

132:13-18. The deposition testimony of Evans and DiDomenico, two of Aon’s former

programmers and now Infinite employees, confirms that they knew the PT source code was

intended to remain secret. Evans Dep., 62:2-7; DiDomenico Dep., 39:19-22.

       Defendants argue that Aon cannot show that its PT source code is a trade secret because

much of it is in the public domain and Aon does not take secrecy measures to protect the entirety

of its source code. In support, Defendants claim portions of the PT source code are publicly

available on an Aon-sponsored YouTube channel, Aon’s 30(b)(6) witness admitted that not all PT

source code is proprietary, PT relies heavily on third-party code and merely performs calculations

that are in the public domain, and client PT sites are not a secret.

       The Court rejects at this preliminary stage Defendants’ argument that Aon’s source code

for its PT program is not sufficiently secret to constitute a trade secret. First, Aon submitted expert

evidence that “none of the source code in the YouTube video is contained in the PeerTracker

source code produced in this case.” Schnell Reply Decl., ¶ 8. Second, Aon’s 30(b)(6) witness

confirmed that Aon considers all of its PT source code to be proprietary. Goings Dep., 122:17-19;

123:1-2; 123:8-10; 157:2-10.

       Third, even if PT source code relies in part on third-party code and performs calculations

that are in the public domain, such as relative total shareholder return (“TSR”), “a compilation of

data, even if the component parts are in the public domain, may be protectable as a trade secret if

it would require substantial time, effort, and expense to recreate the compilation.” Abrasic 90 Inc.

v. Weldcote Metals, Inc., 364 F.Supp.3d 888, 897 (N.D. Ill. 2019); 3M v. Pribyl, 259 F.3d 587,

595-96 (7th Cir. 2001) (“[a] trade secret can exist in a combination of characteristics and



                                                  14
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 15 of 72 PageID #:11823




components, each of which, by itself, is in the public domain, but the unified process design and

operation of which, in unique combination, affords a competitive advantage and is a protectable

trade secret.”); Geraci v. Amidon, 2013 WL 6836581, at *17 (Ill. App. Dec. 23, 2013). Moreover,

the PT source code “is not solely a compilation of public information.” Signal Financial Holdings

LLC v. Looking Glass Financial LLC, 2018 WL 636769, at *4 (N.D. Ill. Jan. 31, 2018); Goings

Dep., 62:22-63:6, 73:17-23, 77:19-78:24; Gough Report, ¶ 87. There is no evidence that the PT

source code as a whole is known to others in the industry and developing the PT source code

required “substantial time, effort, and expense.” Abrasic 90 Inc., 364 F.Supp. 3d at 898. Further,

while Defendants argue that there are “multiple competing products, software, or programs offered

in the marketplace that perform one or more of the same or similar functions as PeerTracker

(including automated TSR calculations),” they did not provide any evidence identifying those

other competing products or describe how long it took the competitors to create the purported

competing products. See Defs’ Resp., Doc. 270 at 30. With respect to competing products,

Defendants cite only Goings’ testimony that he had “heard the name” AwardTraq by Equity

Methods as a potential PT competitor, but he had never visited the program’s website. Goings

Dep., 165:18-166:2, 166:14-169:9. Specifically, Goings testified that other than Infinite, he was

not aware of any competitors that provide TSR tracking like PT. Id. at 164:16-165:3.

       Fourth, while Aon’s clients see the PT site, Defendants have not presented any evidence

that Aon shares with its clients the PT information and code that makes the site function. The

evidence demonstrates that Aon’s clients never had access to PT’s source code. Accordingly, the

Court concludes that the evidence submitted is sufficient to establish a substantial likelihood of

success in Aon demonstrating that its PT source code constitutes a trade secret under the DTSA

and ITSA.



                                               15
    Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 16 of 72 PageID #:11824




         The Court next turns to the most critical factor concerning the PT source code

misappropriation issue, which is whether Aon has shown a likelihood of success on the merits that

Defendants wrongfully acquired and used Aon’s PT source code in Infinite’s MPA program. Aon

may establish misappropriation in “one of three ways—by improper acquisition, unauthorized

disclosure, or unauthorized use.” Inmar, Inc. v. Vargas, 2018 WL 6716701, at *4 (N.D. Ill. Dec.

21, 2018). “Courts often consider a defendant’s suspicious downloading of company information

before his departure and attempts to ‘cover his tracks’ in determining whether the defendant

misappropriated trade secrets.” Lumenate Technologies, LP v. Integrated Data Storage, LLC, 2013

WL 5974731, at *5 (N.D. Ill. Nov. 11, 2013).

         Aon alleges that Infinite started with an exact copy of PT’s source code and then modified

it to create the source code for MPA. The individual Defendants deny taking Aon’s PT source

code prior to their departure to work for Infinite and deny using the PT source code in developing

their program for MPA. There is no evidence in the preliminary injunction record that Evans or

DiDomenico (or any other Defendant) actually copied, improperly accessed, or printed PT source

code prior to leaving Aon. Goings Dep., 208:1-211:15. 8

         Aon’s lack of direct evidence that Evans or DiDomenico improperly acquired and used

PT’s source code in the development of MPA is not fatal because “direct evidence of theft and use

of trade secrets is often not available” and a “plaintiff can rely on circumstantial evidence to prove

misappropriation by drawing inferences from perhaps ambiguous circumstantial evidence.” RKI,

Inc. v. Grimes, 177 F.Supp.2d 859, 876 (N.D. Ill. 2001). However, Aon’s lack of direct evidence

that the individual Defendants, Evans, or DiDomenico physically took the PT source code before


8
        The evidence shows that Aon wiped and repurposed Evans’ laptop before it conducted a forensic
analysis of his laptop. Kapinos Dep., 279:20-280:2. Furthermore, Aon’s inspection of DiDomenico’s
device did not indicate any wrongdoing. Id. 281:2-283:17.


                                                 16
    Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 17 of 72 PageID #:11825




they left Aon presents a weaker likelihood of success in establishing misappropriation than other

cases where courts in this district have granted injunctive relief. See Inventus Power, Inc., 2020

WL 3960451, at *9 (plaintiff presented “persuasive forensic evidence” that “other Inventus

employees who left the company for Defendant engaged in suspicious mass downloads as part of

leaving to senior positions in Defendant’s R&D technology group.”); QSRSoft, Inc. v. Restaurant

Technology, Inc., 2006 WL 2990432, at *9 (N.D. Ill. Oct. 19, 2006) (“[t]he internet access logs

establish that [defendant’s] employees repeatedly accessed [plaintiff’s] DotComm System through

the password protected website, viewed and printed the Screen Shots, and downloaded and saved

the DotComm data archive containing historical FAF data that establishes the Specific ISP Data.”);

Computer Ass. Intern., 333 F.Supp.2d at 696 (forensic records “show[ed] that defendants

repeatedly accessed the EDBA source code while developing their program.”); see also WeRide

Corp. v. Kun Huang, 379 F.Supp.3d 834, 848 (N.D. Cal. 2019).

         Without direct evidence that the individual Defendants, Evans, or DiDomenico physically

took PT source code when they left Aon and used stolen source code to develop MPA, the Court

focuses on the circumstantial evidence. In this respect, the parties’ positions mainly involve a

“battle of the experts” on the issue of whether Defendants misappropriated PT source code. 9 Both

sides retained experts for the purposes of comparing the source code in Defendants’ MPA product

with the PT source code. In support of its misappropriation claim, Aon offered the expert opinion


9
         Other circumstantial evidence Aon cites in support of its PT source code misappropriation claim is
seriously disputed. For example, Aon claims that Evans commented that he could “print the code” of PT
for use at a new company, but Evans denies ever saying he would print the code or that he did actually print
the PT source code. Evans Decl., ¶ 5. And Goings testified, that as a result of Aon’s forensic review, he
was “aware of no instances of Mr. Evans physically printing the source code.” Goings Dep., 211:10-15.
Similarly, in text messages in October 2018, Evans and DiDomenico discussed sticking “with current
compatibility” and not wanting to “rewrite everything” but those text messages did not refer to or mention
the PT source code. Evans testified they were referring to compatibility with the Hello World app and the
.NET skill set, and rewriting the Hello World app and the setup of the servers in Amazon Web Services.
Pls’ Prelim. Inj. Memo., Ex. R at 58876 & 58884; Evans Dep., 134:9-137:17.

                                                    17
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 18 of 72 PageID #:11826




of Ronald Schnell that MPA’s source code “contains sections that are significantly similar to

versions of Aon source code” for PT, which “is consistent with Infinite starting with an exact copy

of Aon’s source code and modifying it over the months to follow to its state as of June 2019.”

Schnell Report, ¶¶ 20, 21. Aon’s 30(b)(6) witness also opined that “MyPerformanceAwards was

derived using the PeerTracker code.” Goings Reply Decl., ¶ 17. Defendants’ expert Chad Gough

opined the opposite: there is “no evidence that any of the source code from PeerTracker was copied

and used in whole or in part in MyPerformanceAwards; nor is there any evidence that Infinite

Equity started with code from PeerTracker and then modified it.” Gough Report, ¶ 92.

       In his report, Schnell bases his opinion upon: (1) similarities between two-letter

abbreviations for calculation variables utilized by the two programs (in the first instance,

representing dividend reinvestment types, and in the second instance between Window Types and

Period Types); (2) similarities between three database tables in both programs (TrancheDates.sql,

AssetValues.sql, and ReinvestDividends.sql); (3) identical source code from both programs related

to “split multipliers”; (4) identical portion of source code in the database connection (or “wrapper”)

of the programs; (5) “significantly similar” architecture of the programs where they have

“overlapping functionality”; and (6) the short timeline for the development of MPA. Schnell

Report, ¶¶ 48-49, 57-79. In his Motion Declaration, Schnell identified an additional example of

“identical syntax” in source code from PT’s UpdateMasterTradingCalendar.sql file and MPA’s

UpdateExchangeCalendars.sql file. Schnell Motion Decl., ¶¶ 6-13, 15.

       Taken as a whole, this circumstantial evidence fails to make a strong showing that Aon

will succeed on its claim that Defendants impermissibly acquired and used PT’s source code in

the development of Infinite’s MPA. In evaluating Aon’s likelihood of success on the merits, the




                                                 18
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 19 of 72 PageID #:11827




Court examines each of Aon’s specific proffered examples comparing Aon’s PT with Infinite’s

MPA to demonstrate copying in turn below.

        First, Aon advances the two letter abbreviations (which Schnell calls mnemonics), and

claims that they are purportedly similar in PT and MPA, but they are not source code. Gough

Report, ¶ 63. There is also no evidence that the actual code underlying the mnemonics is the same

or was copied. Id., ¶¶ 65-67, 69-71. Moreover, Defendants presented evidence that the nearly

identical mnemonics are generic ways of representing the underlying information, such as for

dividend reinvestment types. Gough explained that the two-letter abbreviations are logical

abbreviations that “any developer in the industry would use the same or similar letters” to

abbreviate the longer formula. Id., ¶¶ 63, 69. In its response brief, Defendants give the example

of an author abbreviating the word “Chapter” as “Ch.” and then the same author writing another

book and using that same abbreviation. Defs’ Resp., Doc. 270 at 24. Aon’s own 30(b)(6) witness

admitted that the mnemonics are “a label,” not a “command.” Goings Dep., 224:3-14. And Schnell

testified that the mnemonics have no functional value. Schnell Dep., 118:8-23. In other words, if

the mnemonics were changed throughout the code, it would not change the program’s calculation

result. Id.   Based on this evidence, the similarities between the non-functional, two-letter

mnemonics in the two source codes likely resulted from the same coder (Evans) simply using his

previous experience in the industry to abbreviate terms in the same way without copying.

Computer Associates Inter., 333 F.Supp.2d at 699 (“the same programmer is likely to write

programs in similar ways using his/her previous experience as a guide.”). Thus, this evidence fails

to support Aon’s burden of showing a likelihood of success on its claim that PT source code was

copied and used in MPA.




                                                19
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 20 of 72 PageID #:11828




       Second, the database tables cited by Schnell, which he claims are similar, are also not

source code. Gough Report, ¶¶ 74-75; Evans Resp. Decl., ¶ 4. Rather, they merely store data and

do not perform any calculation function. Goings Dep., 233:24-234:13, 236:25-237:11, 238:15-25.

Moreover, the evidence shows that the database tables in the two programs were auto-scripted

based on variables inputted by each programmer. Id., 232:6-233:15, 235:6-236:22, 237:24-238:13;

Evans Resp. Decl., ¶ 4. Gough stated that the database table files in the two programs share certain

phrases like “start date,” “end date,” and “weight” “because those are the variables necessary to

run the calculation.” Gough Report, ¶ 74. Defendants also presented evidence that the variables

necessary to run the calculations are not unique and the phrases pertain to calculations that are

standard in the industry. Id., ¶¶ 74-75. Like the mnemonics evidence, this example is weak

evidence of copying of the PT source code and insufficient to satisfy Aon’s burden to show that it

has some likelihood of success on the merits of its misappropriation claim.

       Third, as to the common line of code related to “split multipliers,” this appears to be Aon’s

best example of identical code. However, Defendants assert that this code carries out a simple

math equation from the public domain. Defendants submitted expert evidence that the split-

multiplier information “does not reveal unique coding or copied information.” Gough Report, ¶

79. And Schnell does not “opine that the ‘split-multiplier’ contains proprietary coding.” Id., ¶ 78.

Gough opined that the “split multiplier” clause shows a “standard conditional statement that would

have been similarly developed by any software developer with reasonable skill.” Id., ¶ 79; Evans

Sur-Reply Decl., ¶ 5. Aon responds to this evidence by asserting that Gough is unqualified to give

this opinion because he is not an expert in equity awards, but Aon points to no evidence to

contradict Gough’s opinion that the “split multiplier” code in question does not reveal unique

coding and shows a standard conditional statement that would likely be similarly drafted by any



                                                20
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 21 of 72 PageID #:11829




reasonably skilled software developer and therefore, does not reveal copied information. Aon’s

split multiplier example thus fails to carry its burden to show a strong likelihood of success on the

merits of its copying of PT source code claim.

       Fourth, Aon contends that the code that allows both programs to communicate with the

databases “contains large portions of code that are identical.” Schnell Report, ¶ 72. According to

Defendants’ expert, the database connection or “wrappers” in the two programs (PT’s

DatabaseConnection.cs and MPA’s DBService.cs) “connect to a back-end database and run queries

for information.” Gough Report, ¶ 82. Gough opined, however, that no evidence of copying exists

in the source code in the wrapper files of the two programs. Id., ¶ 83. The Court finds Aon’s claim

of large portions of identical code in the wrappers to be overstated. MPA’s DBService.cs contains

323 lines of code, and PT’s DatabaseConnection.cs contains 383 total lines of code. Id. There are

only 85 identical lines of code between the two programs’ wrappers. Id. Gough stated that many

of those lines are “insignificant, such as white space, headers, and single characters,” which Aon

did not rebut. Id; Pls’ Reply, Doc. 295 at 13. When asked to explain the common source code and

developer comments, Evans, the software developer who worked on both PT and MPA, said the

wrappers could have “come from a publicly-available source” or because he would have written

both wrappers, he has a “coding style that would mean two functions that do the same thing would

look very similar, if not exactly the same.” Evans Dep., 297:8-24. Similarly, Gough stated that

“wrappers are freely available on the internet, and it would not be uncommon for similarities to

exist and, in some cases, [wrapper] code to be identical, especially if both were coded by the same

programmer.” Gough Report, ¶ 82; see also Evans Sur-Reply Decl. ¶ 5. In light of this credible

evidence from Evans and Gough, Aon’s proffered evidence does not amount to a strong showing

that copying exists in the identical lines of code in the two programs’ wrappers.



                                                 21
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 22 of 72 PageID #:11830




        Fifth, Schnell’s opinion that the “architecture of the two systems are significantly similar”

where the programs have “overlapping functionality,” does not evidence actual copying of

functional code. Schnell Report, ¶ 79. Although Schnell testified that architectural similarity can

be “consistent with copying and modification over time,” he also confirmed that two programs can

be “architecturally similar without being a direct copy.” Schnell Dep., 175:17-21. On the current

record, the Court does not find a likelihood of copying of PT source code based on this evidence,

as Defendants have submitted expert evidence to rebut Schnell’s opinion that the architecture of

the two systems are significantly similar. 10 Gough Report, ¶¶ 84-88; Gough Sur-Reply Decl., ¶¶

5-6.

        Sixth, as to MPA’s development time, Aon offers Schnell’s opinion “that the time between

April 29, 2019 and the beginning of June 2019 is insufficient for two programmers to have written

all of the initially committed code to the MyPerformanceAwards repositories from scratch.”

Schnell Decl., ¶ 49. 11 Yet that opinion is undermined by Schnell’s own opinion that applying his

metric to Version 4 of PT, it would take six coders about three and a half years to develop the

current PT program. Schnell Reply Decl., ¶ 10. In fact, it took Aon only one year to develop the


10
        The Court recognizes that in the context of ruling on the motions to dismiss and in the background
section of his opinion, the district judge stated that the “MyPerformanceAwards code is structured similarly
to the code of PeerTracker.” Aon PLC, et al., 2021 WL 4034068, at *3. The district judge’s statement
regarding the codes does not affect this Court’s analysis of Aon’s likelihood of success on the merits of its
PT source code misappropriation claim. Because the district judge ruled on motions to dismiss under Rule
12(b)(2), which focused on whether all Defendants but Adamson and Coleman engaged in suit-related
conduct in Illinois, under Rule 12(b)(3), which considered whether venue is proper is this District as to
Burg, Stoudt, and Infinite, and under Rule 12(b)(6), which assumes the truth of the allegations in FAC, it
was not presented with and did not address the evidentiary record relating to the merits of the
misappropriation of PT source code claim. Specifically, the district judge did not have occasion to evaluate
Aon’s examples of alleged copying and the conflicting expert opinions submitted in connection with the
preliminary injunction motion.
11
         Evans left Aon on April 5, 2019. FAC, ¶ 142. He testified that he and DiDomenico wrote the
source code for MPA. Evans Dep., 233:2-11. Evans stated that he began working on MPA on April 7, 2019.
Evans Dep., 232:20-23. DiDomenico left Aon on April 19, 2019. FAC, ¶ 144. On April 29, 2019,
DiDomenico was granted user rights to MPA by Evans. Id.

                                                     22
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 23 of 72 PageID #:11831




fourth version of PT. Goings Dep., 90:2-4. Additionally, Gough stated that about 95% of the code

for MPA is from third-party, open-source materials. Gough Report, ¶ 49. After that material is

removed, only 77,000 lines of code remain and much of that code was not hand-written due to

scaffolding and use of a template. Id., ¶¶ 50-51; see also Evans Resp. Decl., ¶ 12. As a result,

MPA contains “very little hand-written code or otherwise customized code that could have been

copied from Aon.” Gough Report, ¶ 52. According to Gough, two programmers “could have easily

written the remaining lines of code during the relevant time period (since they left Aon).” Id., ¶¶

53, 91. For now, Defendants’ contrary development timeline evidence sufficiently undermines

Aon’s ability to establish a strong showing of its likelihood of success on the merits of its PT

source code misappropriation claim.

       Lastly, Schnell’s Motion Declaration identified an example of identical source code and

two developer comments between PT’s file called UpdateMasterTradingCalendar.sql and MPA’s

file called UpdateExchangeCalendars.sql that he had not mentioned in his report or at his

deposition. Schnell Motion Decl., ¶¶ 6-15. But Defendants presented expert evidence that the code

and comments in the trading calendar update files “are generic, partially autogenerated by a

program called SQL Server Management Studio, and consistent with being coded by the same

developer.” Gough Resp. Decl. ¶ 14. Evans also explained that this code consists mainly of “select

statements,” which is a basic set of commands to collect data from a database. Evans Decl., ¶ 6.

According to Evans, these types of generic commands are universally known and used by

developers at nearly any company. Id., ¶ 7. In other words, the “select statements” would look the

same from program to program without copying. Based on Defendants’ evidence, Aon’s trading

calendar update files evidence does not support a finding that Aon has made a strong showing of

a likelihood of success on the merits of its PT misappropriation claim.



                                                23
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 24 of 72 PageID #:11832




        In sum, both parties rely on expert opinion to support their positions on the question of

whether PT source code was used in the creation of MPA. Neither party challenges the opposing

expert’s qualifications or the reliability of their reasoning and methodologies under Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). Ultimately then, the misappropriation

of PT source code issue comes down to a classic clash of the experts. Based on the current record

and at this preliminary stage, the Court does not find Schnell’s opinion that Infinite started with an

exact copy of Aon’s source code and modified it to create MPA, and the examples he has provided,

sufficiently convincing or well-supported to rise to the level of a strong showing.

        Furthermore, taking a step back and looking at the overall picture, Schnell’s comparison

of the PT and MPA source codes found very little source code in common. Out of 2.5 million lines

of PT source code, Schnell’s Report and deposition offered only one example of identical source

code related to the calculation engines (the split-multiplier clause)—the core functionality of the

two programs. 12 That single clause, combined with the other two short sections of code that are

allegedly copied (the “wrapper” and the trading calendar update), is hardly strong proof of Infinite

“starting with an exact copy of Aon’s source code and modifying it over the months to follow to

its state of June 2019,” particularly where there is no direct evidence that any of the Defendants,

Evans, or DiDomenico improperly accessed, copied, or took any PT source code when they

departed Aon. Schnell Report, ¶ 21. As another example, Schnell performed a side-by-side

comparison of a segment of code, attached as Exhibit L, to his report. In the Court’s view, that

side-by-side comparison, instead of demonstrating identical code, shows significant differences

between the two versions of code. Schnell Report, Ex. L.



12
        The Court notes that Schnell made sweeping comments about the similarities in the codes, but when
asked to provide examples, he provided only a few that were not particularly compelling, as discussed
above.

                                                   24
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 25 of 72 PageID #:11833




       Moreover, the mere presence of certain lines of common source code does not necessarily

mean that MPA was not independently created, and Defendants presented expert evidence

explaining how the same programmer (Evans) and the use of techniques and sequences common

in the field and publicly-available information could yield the few overlapping portions of source

code and other similarities in the source code (including developer comments) identified by

Schnell. Gough Report, ¶¶ 63, 69, 78-79, 82; Gough Decl., ¶ 14; Evans’ Sur-Reply Decl., ¶¶ 5-8.

Schnell testified that identical comments and formatting in source code is “usually very illustrative

of copying.” Schnell Dep., 191:9-13. Tellingly, Schnell testified that he found “a lot of comments

that were the same and formatting that was the same” but that he believed “that all of it was in

third-party code that was shared between the two.” Schnell Dep., 191:7-25. Thus, Schnell’s failure

to sufficiently distinguish between third-party source code and proprietary source code in his

conclusion about copying significantly weakens his overall opinion.

       So in the end and at most, Aon has established only that it is possible that Defendants

misappropriated its PT source code, not that it is likely. Schnell’s conclusions are vehemently

disputed by an opposing expert (Gough), who has provided credible explanations. The Court

recognizes that the timing here is suspicious—a group of Aon employees leave the company, and

within about two months set up a competitor business and offer a program that essentially provides

some of the same capabilities as they previously provided at Aon. However, there is no direct

evidence of copying, and the circumstantial evidence rests almost entirely on expert opinions. As

set forth above, Aon’s expert evidence has been sufficiently rebutted by Defendants’ own expert.

Thus, the Court is left with the conclusion that a strong showing has not been made.

       A full review of the evidence following discovery may result in a different conclusion. But

at this stage, the Court is left with dueling experts, no forensic evidence showing direct



                                                 25
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 26 of 72 PageID #:11834




misappropriation of the code, no credible fact witness testimony that demonstrated Evans and

DiDomenico were intent on and did steal the code prior to their departure from Aon, and no

communications from the document production that allow a firm inference that Evans and

DiDomenico were planning a theft. As a result, the Court cannot conclude at this juncture that

Aon has satisfied its burden. Accordingly, Aon has not demonstrated that there is a substantial

likelihood that it will prevail in demonstrating that Defendants improperly used PT source code in

the development of MPA.

               b.     Valuation Models

       Aon argues that its valuation models containing “compilations, designs, methods,

techniques, and processes to project stock prices and EBITDA” constitute trade secrets. Pls’

Prelim. Inj. Memo., Doc. 177 at 26. Aon’s misappropriation of valuation models claim stems from

its assertion that Coleman improperly acquired those trade secrets when he emailed Aon models

to his personal email address while he was planning Infinite and printed a model on the last day of

his employment at Aon that he had no business reason to print.

       With respect to the trade secret factors, Aon argues that the secrecy of its models to project

stock prices and EBITDA provides economic value because if the models were provided to clients,

they would have no need for Aon’s services. Aon presented evidence that its valuation models

allow Aon to quickly and efficiently produce a stock valuation and run EBITDA simulations,

which gives Aon a competitive advantage. FAC, ¶¶ 152, 155; Pls’ Prelim. Inj. Memo., Ex. M,

Answer to Interr. Nos. 8, 9, 12, 13; Surdel Dep. 192:18-22 (“Q: And what trade secrets are

embedded in your valuation models? A: It’s the ability to take the theory to operationalize it, to

run the models faster, more efficient, more profitable.”); Coleman Dep., 251:9-15 (“Q: Do you

have an understanding as to why Aon did not share the models that it created with its clients? A: I



                                                26
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 27 of 72 PageID #:11835




believe it was a business reason. Q: What was the business reason? A: You know, to prevent

foregone revenue.”). Aon submitted evidence showing that its creation of the valuation models to

project stock prices and EBITDA required substantial time, effort, and expense. Pls’ Prelim. Inj.

Memo., Ex. M, Answer to Interr. Nos. 5. Aon has also offered evidence that it takes reasonable

efforts to keep its valuation models secret by requiring employees to sign confidentiality

agreements, password protecting its networks and devices, training employees on confidentiality,

promulgating multiple policies to protect confidential information, and prohibiting the distribution

of models to third-parties. FAC, ¶¶ 112, 114-119, Exs. F-1-F-5; Pls’ Prelim. Inj. Memo., Ex. M,

Answer to Interr. No. 10; Stoudt Dep., 108:22-24. Only the consultants in Aon’s Equity Services

Group or 0.0001% of Aon’s workforce have access to Aon’s valuation models. Pls’ Prelim. Inj.

Memo., Ex. M, Answer to Interr. Nos. 8, 10, 12.

       The above evidence demonstrates a strong showing that the valuation models are trade

secrets, and Defendant’s arguments to the contrary are unconvincing. Defendants first argue that

Aon cannot show that its valuation models constitute trade secrets because the models use

equations or methods in the public domain and the formula used to project EBITDA is based on

statistical concepts and methodologies that are in the public domain. Coleman Decl., ¶¶ 11-15. In

asserting that its valuation models amount to a trade secret, Aon correctly responds that it is not

the public accounting equations used in the valuation models that are a trade secret. Rather, it is

the macros and coded formula used in the models to quickly and efficiently generate simulations

that Aon claims trade secret protection over. Kapinos Dep., 303:16-23; Surdel Dep., 192:18-23,

194:17-196:3; Pls’ Prelim. Inj. Memo., Ex. M, Answer to Interr. Nos. 8, 9, 12, 13. For example,

Aon notes that one stock price projection may require hundreds of thousands or even millions of

simulations in order to generate a distribution of outcomes that are then averaged for fair value.



                                                27
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 28 of 72 PageID #:11836




Pls’ Prelim. Inj. Memo., Ex. M, Answer to Interr. Nos. 12, 13. Aon submitted evidence that its

formula allows it to run these hundreds of thousands to millions of simulations in a matter of

minutes. Id.

       Defendants also argue that Aon does not maintain the secrecy of such models, because it

has disclosed its models in whole or in part through providing sample simulations to project stock

prices to clients. However, Aon produced evidence, and Coleman’s and Stoudt’s testimony

confirm, that Aon generally shares the simulations or the outputs from the valuation models with

clients but not the proprietary macros and formula themselves with clients. Kapinos, Reply Decl.,

¶ 8; Coleman Dep., 248:13-16; Stoudt Dep., 108:22-110:20. Based on this evidence, Aon has a

reasonable likelihood of showing that Aon’s valuation models used to project stock prices and

EBITDA qualify as trade secrets.

       Turning next to Defendants’ argument regarding the allegations of misappropriation of

Aon’s valuation models, Defendants contend that there is no evidence that Coleman improperly

acquired, misappropriated, or used any of the valuation models. The Court disagrees. The

evidence demonstrates a reasonable likelihood that Coleman improperly acquired Aon’s valuation

models. Coleman gave notice of his intent to resign from Aon on April 24, 2019 and his last day

with Aon was June 10, 2019. FAC, ¶ 149. The evidence establishes that on seven occasions in

April and May 2019, Coleman forwarded emails from his Aon email address to his personal email

address, attaching valuation models that Aon used to project stock prices for clients. FAC, ¶¶ 8,

151; Coleman Dep., 260:13-261:21, Exs. 24, 25; Kapinos Dep., 290:8-20; Kapinos Decl., ¶¶ 43,

48-53, Exs. 14, 19-24. Coleman testified that one of those clients is now an Infinite client and

Infinite performs EBITDA projections for this client. Coleman, Dep., 260:13-261:21; Kapinos

Decl., Ex. 20. Additionally, the evidence establishes that Coleman was not authorized to email



                                               28
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 29 of 72 PageID #:11837




Aon’s valuation models to his personal email address and it was a violation of Aon policy to do

so. FAC, ¶¶ 114-118, 153, Exs. F-1-F4. Furthermore, the evidence shows that Coleman printed a

model related to a client’s EBITDA projections on his last day of employment which he admits he

“had no business purpose at all in printing.” Coleman Dep., 259:12-16, 256:24-257:9 (Coleman

testifying that he printed the EBITDA projection because he thought it was a “clever solution.”);

Kapinos Decl., Ex. 16; Three days earlier, Burg solicited the same client on behalf of Infinite,

stating that Coleman would soon be a part of the client’s engagement team. Pls’ Prelim. Inj.

Memo., Ex. NN. Coleman testified that Infinite now performs the same services for this client.

Coleman Dep., 252:14-21, 253:9-19.

       Under these circumstances, Aon has shown a reasonable likelihood of success in

demonstrating that Coleman acquired Aon valuation models by improper means. Moss Holding

Co., 2020 WL 1081730, at *7 (evidence of misappropriation where defendants used “their personal

Gmail accounts, while still employed at [plaintiff], to send emails containing non-public client and

project information.”); Aon Risk Servs. Cos., Inc., 415 F.Supp.3d at 848 (finding circumstantial

evidence of misappropriation where the individual defendants had no valid business reason to

download sensitive documents to USB drives); Signal Financial Holdings LLC, 2018 WL 636769,

at *4 (employer likely to succeed on its misappropriation claim where former employee improperly

emailed herself confidential slide deck); Allied Waste Services of North America, LLC v. Tibble,

177 F.Supp.3d 1103, 1112 (N.D. Ill. 2016) (denying motion to dismiss claim for misappropriation

because the former employee emailed plaintiff’s confidential information to his personal email

account shortly before his employment ended). Furthermore, the above evidence also establishes

that Aon has a likelihood of success with respect to showing that Coleman used or will use the

misappropriated valuation models at Infinite. As described above, the misappropriated models, in



                                                29
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 30 of 72 PageID #:11838




at least two cases, concern clients that are now at Infinite and Coleman does not state in his

declaration that he did not use the models in his personal email after starting with Infinite, which

thus warrants injunctive action to avoid future harm. 13

        Defendants maintain that Coleman did not acquire documents containing trade secrets by

improper means when he emailed documents containing the valuation models to his personal e-

mail account. According to Defendants, Coleman’s actions did not violate Aon policy because he

regularly emailed himself valuation models to run from his home computer while he worked at

Aon, other employees engaged in the same practice, and no disciplinary action was ever taken

against Coleman or anyone else in the Equity Service Group on this basis. Defendants’ argument

is contradicted by the plain language of Aon’s policies, which, among other things, clearly instruct

employees to “never send Aon client data or intellectual property to a personal email account” and

strictly prohibits the “use of personal or other third party email accounts to conduct Aon business.”

FAC, ¶¶ 116-17, Exs. F-1-F-2. The fact that Coleman or other employees may have failed to

comply with Aon’s email policy in the past without discipline does not mean that Coleman did not

violate Aon policy by emailing valuation models to his personal e-mail account in April and May

of 2019. Moreover, even if Aon could have done more to ensure that Coleman did not email

valuation models to his personal email account, Coleman still had a responsibility to comply with




13
         In his declaration, Coleman states that he never retained any Aon valuation models that he printed
while he worked at Aon and only used them to perform his duties with Aon. Coleman Decl., ¶ 17. If
Coleman did not use the Aon valuation models in his personal email, the Court would expect that this would
be stated in his declaration. Moreover, it is undisputed that Coleman did retain Aon valuation models in
his personal email for months after he started with Infinite. On February 4, 2020, Defendants’ counsel
emailed Aon’s counsel attaching “three emails related to Aon which Dan Coleman located in his personal
Yahoo email account” attaching valuation models. Witz Decl., ¶ 4. On May 8, 2020, Defendants’ counsel
emailed Aon’s counsel again attaching three additional emails, which emails attached “spreadsheets.” Id.,
¶ 5. One email and attachment contain the words “Monte Carlo Simulation” in the subject line of the email
and title of the spreadsheet attachment. Id. In another email, the three attached spreadsheets all include the
words “Valuation” in the title. Id.

                                                     30
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 31 of 72 PageID #:11839




Aon’s email policies. See Vendavo, Inc. v. Long, 397 F.Supp.3d 1115, 1137 (N.D. Ill. 2019)

(rejecting defendants’ argument that plaintiff had not sufficiently protected its information by

failing to “actively monitor or put in place safeguards that would prevent individuals from

downloading information from Plaintiff’s Salesforce database and immediately emailing or

otherwise sharing the information outside the company” because the plaintiff required employees

to sign confidentiality agreements in which they agreed not to disclose proprietary information and

“[a] company need not monitor its employees like a police state to garner trade secret protection

for its confidential information. Rather it must take ‘reasonable protective measures for its claimed

trade secret under the circumstances.’”).

       In support of its argument that Coleman did not violate Aon’s email policy, Defendants

cite only Call One, Inc. v. Anzine, 2018 WL 2735089, at *9 (N.D. Ill. June 7, 2018), where the

court granted summary judgment in favor of the defendant employee because it was not persuaded

that “a reasonable jury could find that [the defendant] acquired the Customer Report by improper

means simply by sending it to her personal e-mail account.” But Call One, Inc. is distinguishable

because there the plaintiff employer had a policy that all confidential information and trade secrets

must be labeled as such and the Customer Report the employee emailed was not marked

confidential. Id. As a result, the Court was not persuaded that the employee could reasonably be

considered to have owed any duty to protect the confidentiality of the Consumer Report and thus,

no reasonable jury could find she acquired the report through improper means by breaching a duty

to maintain secrecy. Id. at *9. Here, there is no similar requirement in Aon’s policies that

confidential information and trade secrets must be affirmatively marked confidential. And Aon

has successfully demonstrated that it is likely to succeed in showing that Coleman had a duty to

maintain the secrecy of Aon’s valuation models and that he violated Aon’s policies by emailing



                                                 31
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 32 of 72 PageID #:11840




the valuation models to his personal e-mail account. Aon Risk Servs. Cos., Inc., 415 F.Supp.3d at

848 (finding plaintiff made a sufficient showing of misappropriation where, among other things,

an individual defendant improperly downloaded his outlook contacts that contained confidential

client contacts prior to leaving for defendant).

       Defendants further argue that the client information contained in the valuation models is

only relevant to that particular client project and goes stale as soon as the project is completed.

“Information that is too old to hold any value loses any protection it would otherwise be entitled

to as a trade secret,” PrimeSource Bldg. Prod., Inc. v. Huttig Bldg. Prod., Inc., 2017 WL 7795125,

at * 14 (N.D. Ill. Dec. 9, 2017), but Defendants do not demonstrate that the macros and coded

formulas used in Aon’s valuation models become stale or lose any value as soon as a particular

valuation is completed. Kapinos Reply Dec., ¶ 9; Walgreens Co. v. Peters, 2021 WL 3187726, at

*5 (N.D. Ill. July 28, 2021) (“Defendant has not demonstrated how the data [he took from plaintiff]

is stale.”). Thus, Aon has made a strong showing that it has a likelihood of success on its claim

that these macros and coded formulas are trade secrets that were misappropriated.

               c.      Client Information
       The third category of information Aon argues Defendants misappropriated is its client

information, including the identities of Aon clients who utilize equity services, the relevant

contacts at Aon clients who utilize equity services, the types of services those Aon clients require

and their preferences as to how such services are delivered and billed, the pricing Aon charges to

its clients for equity services and PT, and revenues received from clients. Pls’ Prelim. Inj. Memo.,

Doc. 177 at 26. Aon describes the client-specific information regarding the types of services its

clients require and their preferences as “whether the clients use an equity compensation tracking

tool such as PeerTracker, whether those clients had a need for valuation of awards stock based

compensation that vested upon the attainment of a target stock price, whether those clients had a

                                                   32
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 33 of 72 PageID #:11841




need for valuation of relative TSR performance shares, whether those clients had a need for

valuation of long-term incentive awards that included a market condition, or whether those clients

needed a valuation of stock based compensation.” Pls’ Prelim. Inj. Memo., Ex. M, Answer to

Interr. No. 4.

        Confidential client information can constitute a trade secret. Aon Risk Servs. Cos., Inc., 415

F.Supp.3d at 848 (recognizing that “client information [and] client lists” may constitute trade

secrets); PepsiCo, Inc. v. Redmond, 1996 WL 3965, at *26 (N.D. Ill. Jan. 2, 1996) (“Illinois courts

routinely hold confidential customer information, confidential pricing procedures . . . used in the

course of confidential employer-employee relationships as protectible.”). At this preliminary

stage, the record contains sufficient evidence that the identities of Aon’s highest revenue

generating clients, client-contact information, and client-specific information regarding needs and

preferences are confidential and derive value from their secrecy. Vendavo, Inc., 397 F.Supp.3d at

1131-32, 1134 (finding trade secret protection for client contact information and customer-specific

information, including “pain points” and “specific solutions developed” for clients); Mickey’s

Linen v. Fischer, 2017 WL 3970593, at *9 (N.D. Ill. Sept. 8, 2017) (recognizing identities of

plaintiff’s “top 150 customers, its highest producing customers” protectable as a trade secret); APC

Filtration, Inc. v. Becker 646 F.Supp.2d 1000, 1010 (N.D. Ill. 2009) (noting the “obvious and well

recognized” value of customer and potential customer contact information as well as customer-

specific information regarding product preferences).

        Aon argues that there is economic value in keeping the identities of its highest revenue

producing clients, client contacts, and client-specific information regarding needs and preferences

secret because a competitor with access to that information could target Aon’s largest equity clients

just as Infinite has done here. The record evidence establishes that Aon invests significant time,



                                                 33
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 34 of 72 PageID #:11842




effort, and financial resources in developing and maintaining client relationships. See Pls’ Prelim.

Inj. Memo., Doc. 177 at 10. Aon has also presented credible evidence that it takes reasonable

efforts to keep its non-public client information confidential by requiring employees to sign

confidentiality agreements, password protecting its networks and devices, training employees on

confidentiality, promulgating multiple policies to protect confidential information, and prohibiting

the distribution of non-public client information to third-parties. FAC, ¶¶ 114-119, Exs. F-1-F-5

(Aon’s “Code of Business Conduct” provides that confidential information includes non-public

information that relates to clients); Pls’ Prelim. Inj. Memo., Ex. M, Answer to Interr. No. 10.

Additionally, Aon equity services client information is stored on a shared drive available only to

members of the Equity Services Group. Kapinos Dep., 73:18-21; 138:15-19; Kapinos Decl., ¶¶ 4-

7; Pls’ Prelim. Inj. Memo., Ex. M, Answer to Interr. Nos. 1, 4. Based on these facts, Aon appears

likely to succeed in proving that the identities of its highest revenue producing clients, client

contacts, and client needs and preferences warrant protection as trade secrets.

        Defendants raise two arguments in support of their contention that Aon has not sufficiently

protected its confidential client information to warrant trade secret protection. With regard to the

secrecy of client identities, Defendants cite a public video in which Aon identifies some of its

equity service clients. Defs’ Resp., Doc. 270 at 31, n. 25. While Aon disclosed a partial customer

list in a public video on the internet, it did not disclose a list of its highest revenue producing clients

or the contacts it had with those disclosed clients. The identities of the highest revenue producing

clients may merit trade secret protection where that information is maintained in confidence even

if some client identities are publicly known. See Mickey’s Linen, 2017 WL 3970593, at *9 (“while

some customer identities may be publicly ascertainable (if one knows what to look for),

[plaintiff’s] customer lists identifying its top 150 customers, its highest revenue producing



                                                    34
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 35 of 72 PageID #:11843




customers . . . go beyond mere public customer identities.”). Regarding Aon’s claim of trade secret

protection for its client preferences, Defendants point to the fact that equity services projects

completed for clients are publicly available in SEC filings. But Defendants do not support their

argument with evidence showing that SEC filings contain information regarding the identities of

Aon’s highest revenue generating clients, the personal contacts Aon has with each client, and

insider knowledge about client needs and preferences, which is some of the specific information

for which Aon seeks trade protection.

       The Court finds, however, that Aon is unlikely to succeed in showing that its client pricing

information is sufficiently secret to warrant protection as a trade secret. “Pricing information can

qualify as a trade secret where there is evidence that the trade secret holder takes steps to keep that

information secret, it is not generally ascertainable from public information, and there is value

derived from keeping the information secret.” Life Spine, Inc. v. Aegis Spine, Inc., 2021 WL

963811, at *20 (N.D. Ill. March 15, 2021) aff’d, 8 F.4th 531 (7th Cir. 2021). Defendants point out

that Aon shares pricing information with its clients without any confidentiality restrictions.

“Pricing information shared freely with customers without confidentiality requirements is

insufficiently secret to garner protection.” Arjo, Inc. v. Handicare USA, Inc., 2018 WL 5298527,

at *4 (N.D. Ill. Oct. 25, 2018); UTStarcom, Inc. v. Starent Networks, Corp., 675 F.Supp.2d 854,

866 (N.D. Ill. 2009). In Arjo, the district court held that pricing information did not qualify for

trade secret protection where the plaintiff “produced no evidence that its customers were prevented

from freely sharing price information with anyone they please” and the defendants “offered

evidence that confidentiality agreements were not required of customers.” Id. That is the case

here, as Aon has come forward with no evidence that its clients are prevented from sharing pricing

information and none of the engagement letters Aon produced contain any confidentiality



                                                  35
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 36 of 72 PageID #:11844




restrictions regarding Aon’s pricing information. Kapinos Decl., Exs. 3, 4, 8; Cf. Life Spine, 2021

WL 963811, at * 20 (finding plaintiff had some likelihood of success in showing that its standard

distributor price was a trade secret where plaintiff submitted evidence that it only provides access

to its price information to entities with confidentiality agreements). Moreover, Defendants point

out that the equity-compensation industry is highly commoditized and pricing is fairly standard

across the market. Burg. Dec., ¶ 24; PrimeSource Bldg. Prod., Inc., 2017 WL 7795125, at * 16

(“Where customers are at liberty to disclose pricing structures and those structures are not unique,

without evidence that those details were closely guarded by the plaintiff the customer information

does not amount to a trade secret.”).

       The Court next turns to whether Aon is likely to succeed in showing that Defendants

misappropriated Aon’s client information that the Court has concluded is generally protectable as

a trade secret (the identities of Aon’s top revenue generating clients, client contact information,

and client-specific needs and preferences). “[B]oth the ITSA and DTSA provide that ‘threatened’

(as well as ‘actual’) misappropriation may be enjoined.” Mickey’s Linen, 2017 WL 3970593, at

*12. Aon asserts that (1) Defendants improperly used Aon insider information about clients to

solicit Aon clients and (2) will inevitably use or disclose Aon’s confidential client information in

their positions with Infinite. In response, Defendants claim that Aon has produced no evidence

that any individual Defendant actually used or disclosed any of this client information on behalf

of Infinite. Contrary to Defendants’ assertion, at this preliminary stage, Aon has made a sufficient

showing of a likelihood of succeeding on both its claims for actual and threatened

misappropriation/inevitable disclosure of its trade secrets.

       First, the general rule is that “a former employee may not use the specific, confidential

information she gained from a former employer to win clients from her former employer.”



                                                 36
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 37 of 72 PageID #:11845




Vendavo, 397 F.Supp.3d at 1139-40. “An employee has a right to use the skills and generalized

industry she gained from her former employer when taking a new job at a competitor, but she may

not simply take and use that employer's confidential information in her new position.” Id. at 1140.

Aon has presented evidence of actual unauthorized use of Aon confidential client information.

Specifically, Aon cites the following facts indicating that Defendants improperly relied on

confidential client information which they learned at Aon: (1) two apparently unsolicited emails

Coleman sent to Aon clients to recruit business for Infinite in which he generally references prior

Aon projects to client contacts as a means of reminding them who he is and provides information

about Infinite; and (2) a November 13, 2019 draft email to Etrade with edits from Burg referencing

the replication of a particular process a specific client used at Aon. Pls’ Prelim. Inj. Memo., Doc.

177 at 31, n. 7, Exs. BBB, CCC; Evans Dep., Ex. 29; Pls’ Reply, Doc. 295 at 14. With respect to

the first category of evidence, Defendants assert that Coleman’s emails make no reference to any

details about the Aon projects and discloses nothing confidential. Pls’ Prelim. Inj. Memo., Exs.

BBB, CCC. But Defendants do not dispute that Coleman knew who to contact to solicit clients

for Infinite based on his work for Aon. 14

        The evidence also shows Burg, Coleman, and Stoudt emailed or reached out to numerous

other contacts at Aon clients on behalf of Infinite in the first several weeks and months of

operation. Pls’ Prelim. Inj. Memo., Exs. PP-CCC, XXX. Nearly all these solicitations were

directed to clients with whom they worked while at Aon. Id., Exs. PP-SS, UU, VV, XX-CCC,

XXX; Coleman Dep., 66:2-9, 150:1-3, 177:21-181:4, 186:3-16, Burg Dep., 204:19-206:6, 210:15-

211:12; Kapinos Decl., ¶¶ 9-14, 16, 18, 19; FAC, ¶¶ 192-94. The record shows that as of May 8,



14
        In March 2021, Aon lost one of these clients that Coleman directly solicited by email. Pls’ Resp.
to Defs’ Post-Re-Deposition Brief, Doc.286 at 1.


                                                   37
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 38 of 72 PageID #:11846




2020, Defendants had contacted over 91 Aon clients. Pls’ Prelim. Inj. Memo., Ex. YYY, Answer

to Interr. No. 5. There is no evidence that Burg, Coleman, and Stoudt obtained the clients’ contact

information from their own, independent development of a contact list or from any source other

than through their association with Aon. Therefore, it is reasonable to infer that Burg, Coleman,

and Stoudt knew who to contact at these clients to solicit equity services business from working at

Aon. Based on the totality of the evidence, the Court concludes that Burg, Coleman, and Stoudt

could not have immediately initiated contact with Aon’s clients without misappropriating

confidential client contact information.

        Moreover, Defendants do not appear to dispute that they used confidential information

regarding the specific needs and preferences of a particular Aon client in an email to Etrade for a

November 2019 meeting which explicitly referenced the “same process that was established with

Aon originally.” Evans Dep., Ex. 29. This evidence supports a finding that Defendants likely used

proprietary Aon information regarding a particular client’s needs and preferences. Defs’ Sur-

Reply, Doc. 272 at 9-10. The above evidence thus shows that in these instances, Aon has some

likelihood of success in demonstrating Defendants actually used or disclosed confidential contact

information for Aon clients and information about a particular client’s needs and preferences on

behalf of Infinite. Vendavo, Inc., 397 F.Supp.3d at 1139 (concluding plaintiff had shown a

likelihood of success that at least on one occasion, defendant employee misappropriated plaintiff’s

trade secret on behalf of her new employer where defendant’s email to her co-worker regarding a

prospective client contained “key ‘pain points’ or pricing issues” faced by the client, which was

information defendant gained during her tenure with plaintiff). 15


15
        The Court emphasizes the parties have not engaged in full discovery and as a result, the Court has
a limited record in ruling on the motion for preliminary injunction. Additional discovery may reveal other
evidence and information about whether Defendants used Aon’s confidential client information in soliciting
Aon’s clients or whether Aon’s client information warrants trade secret protection. For example, not a

                                                   38
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 39 of 72 PageID #:11847




        Second, Aon invokes the inevitable disclosure doctrine in support of its misappropriation

claim. Under the inevitable disclosure doctrine “a plaintiff may prove a claim of trade secret

misappropriation by demonstrating that defendant's new employment will inevitably lead him to

rely on the plaintiff's trade secrets.” PepsiCo, Inc. v. Redmond, 54 F.3d 1262, 1269 (7th Cir. 1995).

“Illinois law . . . allow[s] a court to enjoin the ‘inevitable’ disclosure of trade secrets.” Id. 16 When

evaluating whether the disclosure of trade secrets is inevitable, courts in this district consider three

factors: (1) the level of competition between the former and new employer; (2) whether the

employee’s new position is comparable to the position he held with the former employer; and (3)

the actions of the new employer to prevent the employee from using or disclosing trade secrets of

the former employer. Vendavo, 397 F.Supp.3d at 1140. The “mere fact that a person assumed a

similar position at a competitor does not, without more, make it ‘inevitable that he will use or

disclose . . . trade secret information[.]’” PepsiCo, Inc., 54 F.3d at 1269.




single client who Aon believes Defendants solicited provided a declaration or a deposition. Such evidence
may be critical to the outcome of the misappropriation of client information claim. But on the current
record, the Court concludes that Aon has met its burden of demonstrating that on the above cited occasions,
Defendants used Aon’s confidential client information to target or convert Aon’s clients.
16
          Defendants argue that the inevitable disclosure doctrine is not available under the DTSA. But
“[o]ther courts in this district . . . have analyzed inevitable disclosure under both laws, which suggests that
the doctrine is available in either context.” Packaging Corp. of America, Inc. v. Croner, 419 F.Supp.3d
1059, 1069 n. 7 (N.D. Ill. 2020). Defendants further argue the ITSA does not apply to Burg because he
lived and worked in California at all relevant times. They contend that California law applies to the trade
secret misappropriation claims asserted against Burg “California law does not allow a plaintiff to rely on
a theory of inevitable disclosure when seeking an injunction on the basis of trade secret misappropriation.”
Vendavo, 397 F.Supp.3d at 1127 (citing Whyte v. Schlage Lock Co., 101 Cal.App.4th 1443, 1464 (2002))
(“we reject the inevitable disclosure doctrine.”). The Court need not decide the choice of law issue at this
preliminary juncture because even if California law applies, like Burg argues, Defendants do not dispute
that Illinois law applies to Aon’s trade secret misappropriation claims against Coleman, Stoudt, and Infinite.
An injunction restraining Infinite, Coleman and Stoudt would apply to Burg as an owner/partner of Infinite.
See Fed. R. Civ. P. 65(d)(2)(A)-(C) (a preliminary injunction binds the parties, their officers, agents,
servants, employees, and attorneys, and “other persons who are in active concert or participation” with the
parties and who receive actual notice of the injunction)


                                                      39
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 40 of 72 PageID #:11848




       In this case, the record shows that Burg, Coleman, and Stoudt did not just take a similar

position at a competitor. First, there is substantial evidence that Aon and Infinite are direct

competitors in equity services and products. FAC, ¶¶ 13, 28, 88, 152, 155, 172; Kapinos Dep.,

86:12-25; Goings Dep., 164:16-165:3; Coleman Dep., 230:14-231:2; Burg Dep., 94:5-95:23.

Second, based on the evidence, the Court concludes that Burg, Coleman, and Stoudt (1) assumed

virtually identical consultant and leadership roles at Infinite, (2) provide the same equity services

they provided at Aon, and (3) are pitching the same clients. FAC, ¶¶ 3, 12, 23-25, 51, 59, 66, 212,

231; Stoudt Dep., 52:7-25; Coleman Dep., 26:9-16, 87:17-88:1. The record evidence demonstrates

that as of July 2020, at least 58 Aon Equity Services clients had transferred some or all of their

business from Aon to Infinite. Pls’ Prelim. Inj. Memo., Doc. 177 at 20, (iii), Ex. EEE, Doc. 275-7

at 190-92

       Third, on the last inevitable disclosure factor, the record shows that Burg, Coleman, and

Stoudt had extensive knowledge about and access to Aon’s highly sensitive and confidential client

contact and revenue information and information about the type of work that was being done or

proposed to specific Aon Equity Services Group clients. Kapinos Dec., ¶ 7. In the portions of their

briefs addressing the inevitable disclosure doctrine, Defendants are silent on any steps taken to

prevent the disclosure and use of Aon’s confidential client information. Defs’ Resp., Doc. 270 at

40-43; Defs’ Reply, Doc. 272 at 15-16. In another portion of their response brief, Defendants

assert that when forming Infinite, Burg retained and relied on the advice of outside counsel to

create a “handbook that would ensure all Infinite Equity employees observed and honored any

existing obligation to former employers, including Aon.” Burg Decl., ¶ 9. However, Defendants

have not provided the relevant Infinite handbook or described any specific precautions it has taken

to prevent the individual Defendants from using or disclosing Aon’s confidential client



                                                 40
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 41 of 72 PageID #:11849




information. And, as described above, the handbook did not prevent Burg, Coleman, and Stoudt

from using Aon’s confidential client information on numerous occasions to solicit Aon clients and

transfer an Aon client.

        Defendants also point out that “on advice of counsel, and prior to starting with Infinite

Equity, they searched for (and made sure to delete) any Aon information they inadvertently had in

their possession by way of their duties for Aon.” 17 But even if Defendants did not take or do not

physically possess any confidential Aon client information, “the prohibition against using the trade

secrets of one’s former employer applies regardless of whether the information is stored in

electronic or physical form, or simply resides in one’s head.” Vendavo, 397 F.Supp.3d at 1139.

Aon has shown that Burg, Coleman, Stoudt had access to confidential information about the

identities of Aon’s top revenue generating clients, client-contact information, and client needs and

preferences that “would be invaluable to [Defendants] as they seek to broaden their presence in

the [equity services] marketplace.” Id. at 1142. And Defendants do not deny that they retain some

knowledge about revenue information related to specific clients, client-contact information, and

specific client needs and preferences given to them while working for Aon. Nor have they shown

that they can divorce this critical competitive information from their memories when targeting and

servicing former Aon equity compensation clients for Infinite. All of this evidence suggests that

Defendants will inevitably use this confidential client information to attempt to convert Aon clients

to Infinite and service former Aon clients. Id. (finding inevitable disclosure doctrine applicable

where defendant had on at least one occasion already shared specific knowledge about plaintiff’s

trade secrets and unless she possessed an “‘uncanny ability to compartmentalize’ or forget


17
         It is undisputed, however, that Coleman failed to delete a few Aon valuation models in his personal
email account prior to starting with Infinite which were discovered by counsel for Defendants in their search
for electronic documents responsive to Aon’s discovery requests in this case. Witz Decl., ¶¶ 4, 5; Defs’
Resp., Doc. 270 at 40, n. 37; Defs’ Reply, Sur-Reply, Doc. 272 at 11, n. 12.

                                                     41
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 42 of 72 PageID #:11850




information, she [could not] but rely on that information as she work[ed] on projects or

supervise[d] those working on clients she received information regarding while at [plaintiff].”).

Moreover, Defendants’ failure to prevent the above instances of misappropriation despite retaining

counsel to provide “advice to proactively prevent such transfers from occurring” “calls into

question the efficacy of [their] measures and supports finding that without additional measures

other disclosures [or uses] could occur.” Id. at 1141-42.

        In sum, the evidence of inevitability of disclosure, including the direct competition between

Aon and Infinite in the equity services market, the virtually identical positions, and the lack of any

adequate measures to ensure that Aon’s confidential client information remains secret, coupled

with Defendants use of Aon’s confidential client information on numerous occasions to target or

convert Aon clients for Infinite leads the Court to conclude that (1) Aon has shown that it is likely

to succeed on its claims that Defendants misappropriated its trade secret client information and (2)

there is a threat of inevitable use or disclosure of further Aon trade secret client information without

preventive action. 18


18
         With respect to Aon’s claim for threatened misappropriation of PT source code under a theory of
inevitable disclosure, Aon argues that it is inevitable that Evans and DiDomenico will rely on their
knowledge of PT in further developing MPA. As to their likely future conduct, Aon has not made a strong
showing that it is inevitable that Evans and DiDomenico will use Aon’s PT source code in their jobs at
Infinite. First, there is no evidence that Evans and DiDomenico currently have access to Aon’s PT source
code. No evidence has been presented that Evans or DiDomenico ever copied or printed the PT source
code while employed by Aon. Saban v. Caremark Rx, L.L.C, 780 F.Supp.2d 700, 734 (N.D. Ill. 2011)
(finding no inevitable disclosure where, among other things, “no evidence . . . established that [former
employee] has access to or ever gave [his new employer] any of [his former employer’s] trade secret
information.”). And Evans and DiDomenico could not have memorized millions of lines of PT code for
use at Infinite. Second, because Aon has not shown that it is likely to succeed on the merits of its claim
that Defendants actually used PT source code to develop MPA or otherwise in the time they have already
worked for Infinite, there is no reason to conclude that they need to use PT source code to continue to
perform their jobs at Infinite. Cintas Corp. v. Perry, 2004 WL 2032124, at *18 (N.D. Ill. Aug. 20, 2004)
(finding plaintiff’s claim that it needed an injunction to prevent defendant from revealing its confidential
information “mere speculation” and insufficient to establish inevitable disclosure where defendant did not
use plaintiff’s confidential information in the eight months that he worked for his new employer).
Therefore, Aon appears unlikely to establish threatened misappropriation through the inevitability of PT
source code disclosure so as to warrant a preliminary injunction.

                                                    42
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 43 of 72 PageID #:11851




       2.      Breach of Fiduciary Duty Claim
       Aon’s second basis for a preliminary injunction is its breach of fiduciary duty claim.

Specifically, Aon asserts that the individual Defendants breached their fiduciary duties to Aon

when they (1) failed to advise Aon that they formed a rival company to compete against Aon prior

to their resignations from Aon; (2) solicited and hired fellow Aon employees, including their direct

reports, to join Infinite; (3) used Aon resources and employees when planning and forming a

competing business; and (4) Burg improperly signed a one-sided agreement with Carver Edison

on behalf of Aon knowing he intended to work with Carver Edison at Infinite. Pls’ Prelim. Inj.

Memo., Doc. 177 at 34. “In Illinois, employees owe fiduciary duties to their employers while they

are employed, but there is no post-employment duty that prevents an employee from competing

with his former employer post-employment.” Industrial Packaging Supplies, Inc. v. Channell,

2018 WL 2560993, at *4 (N.D. Ill. June 4, 2018) (noting contractual obligations “may extend an

employee’s duties post-termination.”).

       According to Defendants, Aon’s breach of fiduciary duty claim cannot serve as a basis for

a preliminary injunction and even if it could, Aon’s claim will not succeed because Aon cannot

show Defendants competed until after they resigned from Aon. As to Defendants’ first point, they

argue that none of the above alleged breaches are ongoing because each alleged breach is complete

and Defendants no longer owe fiduciary duties to Aon. But Defendants concede that the Seventh

Circuit recognized in Foodcomm Intern. v. Barry, 328 F.3d 300 (7th Cir. 2003), that a preliminary

injunction can be based on the continuing irreparable harm caused by Defendants’ past breaches. 19


19
        In Foodcomm, the individual defendants, while still employed by plaintiff, formed a new
company to directly compete with plaintiff, used plaintiff’s computers and personal digital
assistants to prepare a business plan for the new company, usurped plaintiff’s corporate
opportunity with respect to a redistribution agreement with a former customer, and failed to inform
plaintiff about their plans with the new company and former customer. Foodcomm, 328 F.3d at
302-03. Although the individual defendants were no longer employees of the plaintiff and their
                                                43
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 44 of 72 PageID #:11852




Acknowledging that a preliminary injunction may issue “to stop the ongoing harm that flowed

from [a] breach [of fiduciary duty],” Defendants next assert that Aon has not alleged the threat of

irreparable harm flowing from the alleged breaches in this case. Defs’ Resp., Doc. 270 at 51.

Contrary to Defendants’ assertion, Aon argues that it is suffering continuing irreparable harm by

being forced to compete with a company that got an unfair “head start” in the equity services

market through Defendants’ breaches of their fiduciary duties. Pls’ Prelim. Inj. Memo., Doc. 177

at 33; Pls’ Reply, Doc. 295 at 20. Under certain circumstances, a preliminary injunction can be

granted to prevent defendants from gaining the advantage of an improper head start due to their

fiduciary breaches. See Regal-Beloit Corp. v. Drecoll, 955 F.Supp. 849, 867-68 (N.D. Ill. 1996).

The Court addresses further below in Sections II(B) and (C) Aon’s showing regarding irreparable

harm and the proper scope of a preliminary injunction.

       The Court now turns to the likelihood that Aon will succeed on the merits of its breach of

fiduciary duty claim against Burg, Coleman, and Stoudt. As noted by the Seventh Circuit, officers

and directors have been found to have breached their fiduciary duties when, while still employed

by the company, they (1) fail to inform the company that employees are forming a rival company

or engaging in other fiduciary breaches; (2) solicit the business of a single customer before leaving

the company; (3) use the company’s facilities or equipment to assist them in developing their new



duty of loyalty had expired, the Seventh Circuit upheld the preliminary injunction preventing the
defendants from servicing the customer or the new company. Id. at 302. The court found that the
plaintiff had suffered irreparable harm, “the most important injuries of which are its inability to
attempt to maintain its relationship with [a customer] and its complete loss of that relationship.”
Id. at 304. Because plaintiff’s “irreparable harm was caused by and [was] maintained by [the
individual defendants’] actions, an injunction [was] appropriate to prevent this harm from
continuing.” Id. at 305. Accordingly, the Seventh Circuit upheld the injunction preventing the
defendants from providing any services to the customer or new company to prevent the continuing
irreparable harm caused by the defendants’ past breaches of loyalty while employed by the
plaintiff. Id. at 304-05.

                                                 44
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 45 of 72 PageID #:11853




business; or (4) solicit fellow employees to join a rival business. Foodcomm Int’l., 328 F.3d at 303.

Defendants argue that Aon has failed to show that any of the individual Defendants were officers

or directors. However, “[a] person may owe fiduciary duties equal to those owed by a corporate

officer even when that individual does not possess a corporate title.” Exhibit Works, Inc. v. Inspired

Exhibits, Inc., 2005 WL 3527254, at *3 (N.D. Ill. Dec. 21, 2005). Regardless of whether an

employee is a named officer, “courts have found that employees with certain roles and influence

owe a similar fiduciary duty.” Simpson v. Saggezza, Inc., 2018 WL 4538781, at *2 (N.D. Ill. Sept.

21, 2018). To determine whether a person qualifies as an officer with a heightened fiduciary duty,

courts examine “the employee’s management responsibilities, the extent of corporate oversight

and guidance over him, and whether he exercised any powers of an officer sanctioned by the

company.” Id.

        To the extent that Aon alleges that Burg, Coleman, and Stoudt owed heightened fiduciary

duties equal to those owed by a corporate officer even though they did not possess a corporate

officer job title, Aon has not shown a likelihood of success on the merits of that claim. In their

declarations, Burg, Coleman, and Stoudt each attests that while employed by Aon: “I was never a

corporate director or officer. I never held myself out as having such position, nor did I ever

exercise corporate authority.” Burg Decl., ¶ 3; Coleman Decl., ¶ 3; Stoudt Decl. ¶ 3; see also FAC,

¶ 135 (Aon alleging Burg had no authority to sign the Carver Edison agreement on behalf of Aon);

Kapinos Dep., 14:6-15:14 (Kapinos, head of Aon’s Equity Services Group (the same position Burg

held immediately before he left Aon), testifying that he did not “know for certain” if he held an

officer position).

        In reply, Aon’s brief points out that: (1) Burg testified that he had “no idea” whether he

was an officer of any Aon entity; (2) Burg testified that he led the Aon Equity Services Group,



                                                 45
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 46 of 72 PageID #:11854




including a “global role” which included oversight of the “European” and “shared services” teams;

and (3) Stoudt testified that Burg, Coleman, and Stoudt were the leaders of the Equity Services

Group. Pls’ Reply, Doc. 295 at 19, n. 44.         Aon’s showing does not describe the precise

management responsibilities of Burg, Coleman, and Stoudt, the extent of Aon oversight and

guidance over them, and whether they exercised any powers of an officer sanctioned by Aon.

Given this record, Aon falls short of convincing the Court that Burg, Coleman, and Stoudt owed

fiduciary duties to Aon commensurate with that of corporate officers. Exhibit Works Inc., 2005

WL 3527254, at *4 (holding individual defendants who were “middle level managers” with

plaintiff were “neither defacto nor dejure corporate officers” because they did not “[hold]

themselves out as corporate officers” and “did not exercise any . . . corporate authority while

employed.”). Although it is possible that Aon may be able to present additional evidence that

Burg, Coleman, and Stoudt were defacto corporate officers for purposes of determining their duties

to Aon, the “possibility of success is not enough” at the preliminary injunction stage. Illinois

Republican Party, 973 F.3d at 762.

       Even if Burg, Coleman, and Stoudt are not considered to be officers of Aon with heightened

fiduciary duties, this fact is not dispositive of the likelihood of success analysis on Aon’s breach

of fiduciary duty claim. Defendants do not, and cannot dispute, that they owed a fiduciary duty to

Aon. “[E]mployees, as agents of their employer, do not fall outside the purview of a breach of

fiduciary duties.” Foodcomm Intern., 328 F.3d at 304. “It is a fundamental principle of agency

law that agents owe fiduciary duties of loyalty to their principals not to (1) actively exploit their

positions within the corporation for their own personal benefits; or (2) hinder the ability of the

corporation to conduct the business for which it was developed.” Id., at 303; Lumenate

Technologies, LP, 2013 WL 5974731, at *8 (“Under Illinois law, employees owe a duty of loyalty


                                                 46
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 47 of 72 PageID #:11855




to their employer.”); Beltran v. Brentwood N. Healthcare Ctr., LLC, 426 F.Supp.2d 827, 831 (N.D.

Ill. 2006) (While the “scope of the duty of loyalty may vary depending on whether a corporate

officer or an employee is involved,” “employees as well as officers and directors owe a duty of

loyalty to their employer.”).

       Aon has established a significant likelihood of success on the merits of its breach of

fiduciary duty claim based on the fact that Burg, Coleman, and Stoudt owed it a duty not to solicit

employees while employed by Aon and will likely prove that they breached that duty. “During

employment, an employee may plan to compete with his employer but cannot commence

competition or entice co-workers away.” Guaranteed Rate, Inc. v. Thomas, 2020 WL 6446947, at

*3 (N.D. Ill. Nov. 3, 2020) (plaintiff stated a claim for breach of fiduciary duty where it alleged

that while employed, a branch manager actively attempted to recruit employees to join plaintiff’s

competitor and successfully convinced one employee to leave plaintiff); ABC Trans Nat.

Transport, Inc. v. Aeronautics Forwarders, Inc., 379 N.E.2d 1228, 1237 (Ill. App. 1978) (“While

acting as an agent or employee of another, one . . . cannot . . . entice coworkers away from his

employer.”).

       Aon has produced substantial evidence that Burg, Coleman, and Stoudt solicited other Aon

employees (Evans, DiDomenico, Ostenbridge, Sanfilipo, Salisbury, and Allen) to leave Aon and

join Infinite while these three still worked for Aon. FAC, ¶¶ 142, 146, 147, 149, 156-159, 165;

Evans Dep., 94:19-95:11; Burg Dep., 82:6-83:25, 272:19-275:14; Pls’ Prelim. Inj. Memo., Exs. V,

SSS, Docs. 275-6 at 246-48, 275-8 at 160-61. It is reasonable to infer, based on the closely timed

resignations of the Aon colleagues, that while still employed by Aon, Burg, Coleman, and Stoudt

recruited these six other Aon employees to leave Aon and join Infinite. These individual

Defendants and other Aon colleagues resigned from Aon on the following dates: (1) on March 19,



                                                47
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 48 of 72 PageID #:11856




2019, Evans resigned; (2) in March/April 2019, Burg gave notice of his resignation; (3) on April

19, 2019, DiDomenico resigned; (4) in mid-April 2019, Van Ostenbridge, a Director in Equity

Services, resigned; (5) on April 24, 2019, Coleman gave notice of his resignation; (6) on or about

May 20, 2019, Sanfilipo, a Director who reported to Burg, resigned; (7) on May 20, 2019,

Salisbury, a Director who reported to Burg, resigned; (8) on May 20, 2019, Stoudt resigned; (9)

on May 28, 2019, Allen, a Senior Consultant who reported to Coleman, tendered his notice of

resignation. FAC, ¶¶ 142, 144, 147-149, 156-159. Evans, DiDomenico, Sanfilipo, Salisbury,

Allen, and Van Ostenbridge are all employed by Infinite. Id., ¶¶ 26, 27, 170. According to Aon,

and as this timeline convincingly illustrates, “it defies reason that each of the former Aon

employees would miraculously quit from Aon, in silos and with no future plans, and then again

miraculously converge immediately following their resignations from Aon to form Infinite Equity

(what they themselves have described as a start-up venture) without having [been] previously

solicited . . . , while employed by Aon, to do same.” Id., ¶ 165. In light of the timing, it is also

reasonable to infer that while Burg, Coleman, and Stoudt were still employed by Aon, they

arranged for Evans and DiDomenico to work on developing MPA for Infinite. FAC, ¶¶ 9, 144,

165, 173-175; Evans’ Dep., 72:7-73:4. A picture of a whiteboard with notes from Burg, Coleman,

and Stoudt’s meeting in November 2018 shows they discussed a competing company needing an

application like “PT,” which Stoudt confirmed referred to “PeerTracker.” Pls’ Prelim. Inj. Memo.,

Ex. V at 58958; Stoudt Dep., 104:18-24. Finally, there is evidence that prior to leaving Aon,

Coleman and Stoudt solicited another Aon employee, Amanda Benincasa. FAC, ¶¶ 161, 197;

Coleman Dep., 237:1-243:6, Ex. 23; Benincasa Dep., 76:1-25; 104:16-25, 106:3-24. Taken all

together, Aon has shown a strong likelihood of success on its breach of fiduciary duty claim that,




                                                48
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 49 of 72 PageID #:11857




while still Aon employees, Burg, Coleman, and Stoudt solicited fellow employees to leave Aon

and join Infinite.

        Aon also presented evidence supporting a conclusion that Burg violated his fiduciary duty

while employed by Aon when he signed a one-sided agreement with Carver Edison on February

13, 2019. As part of that agreement, Aon agreed to provide accounting, valuation, stock plan

design and other strategic advice to current and prospective public company clients as it relates to

Carver Edison’s offerings. Kapinos Decl., Ex. 10 § 1. Furthermore, Carver Edison, which provides

an interest-free loan program that allows employees of publicly traded companies to purchase

company stock, agreed to provide Aon access to its proprietary technology to help inform Aon in

its work for current or prospective clients. Id. The agreement contains an exclusivity provision

binding on Aon only. FAC, ¶ 135; Kapinos Decl, Ex. 10, § 7. In other words, the arrangement is

not reciprocal, and there was no agreement that Carver Edison would have any exclusivity with

Aon. Id. Aon agreed “to not engage a third-party that provides ESPP (employee stock purchase

plan) loans for the term of [the] agreement and for five (5) years following the termination of [the]

agreement under any conditions.” Id. However, Carver Edison did not agree to not engage a third-

party that provides equity compensation services for the term of the agreement and for five years

following the termination of the agreement. Kapinos stated that Burg had no authority to sign the

agreement on behalf of Aon. FAC, ¶ 135. Aon has also shown that at the time Burg signed the

agreement on behalf of Aon, he intended to work with Carver Edison at Infinite. Pls’ Prelim. Inj.

Memo., Exs. AA & PPP, Docs. 275-6 at 276-77, 275-8 at 143-44. When Aon leadership inquired

about the partnership after reading a Bloomberg article, Burg lied and said: “We do not have a

formal partnership.” Kapinos Decl., Ex. 11. This undisputed evidence supports a conclusion that




                                                 49
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 50 of 72 PageID #:11858




Aon has demonstrated a reasonable likelihood of success that in this instance, Burg impeded Aon’s

ability to do business.

       Lastly with respect to the remaining evidence Aon cites, Defendants contend that Aon is

unlikely to succeed in showing a breach of fiduciary duty because “employees may plan, form,

and outfit a competing corporation while still working for the employer” as long as they do not

“commence competition.” Alpha Sch. Bus Co., Inc. v. Wagner, 910 N.E.2d 1134, 1149 (Ill. App.

2009); Chicagoland Aviation, LLC v. Todd, 2012 WL 5949358, at *5 (N.D. Ill Nov. 27, 2012) (“an

employee may participate in the planning and outfitting of a rival business while still employed by

a competitor without breaching his fiduciary duty.”). “Only when the employee goes beyond

preliminary planning activities and commences business as a rival while still employed does he

breach his fiduciary duty to his employer.” Chicagoland Aviation, LLC, 2012 WL 5949358, at *5.

       Given the evidence presented at this point, Aon has not shown a strong likelihood of

success on its claim that Defendants’ remaining pre-departure actions went beyond planning and

that they started competing against Aon while still employed by Aon. The evidence Aon cites

shows that while still employed by Aon, Burg, Coleman, and Stoudt held a few meetings in 2018

to discuss leaving Aon to create a competing company and then, starting in December 2018

through the third week of May, weekly phone calls to plan Infinite. Pl’s Prelim. Inj. Memo., Doc.

177 at 34 (citing timeline at (a)-(c), (i), (j)). However, Aon has not pointed to any evidence that

Defendants actually competed with Aon and solicited Aon clients on behalf of Infinite before

terminating their employment with Aon. Lumenate Technologies, LP, 2013 WL 5974731, at *8

(allegation that the “Individual Defendants plotted their departure from [plaintiff] a couple of

months before actually terminating their employment with [plaintiff]” alone is insufficient to state

a claim for breach of fiduciary duty); Chicagoland Aviation, LLC, 2012 WL 5949358, at *6



                                                50
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 51 of 72 PageID #:11859




(finding no likelihood of success on the merits of plaintiff’s claim that defendant established a

rival business while employed by plaintiff where defendant discussed forming a new flight school

with a co-worker, told the co-worker there was a spot available for him at defendant’s new flight

school, contacted the airport about starting a new flight school, looked into insurance, and

discussed leasing an airplane where there was “no evidence that [the individual defendant] began

actually competing with Plaintiff while still employed.”).

       Aon also claims that Defendants “used Aon resources, such as PeerTracker, web models,

the assumption calculator, EBAT, and other Aon tools, as models for their rival business,” and in

support cites the deposition testimony of Stoudt regarding a November 2018 meeting in Chicago

where Burg, Coleman, and Stoudt discussed their “options” the day they learned Adamson (the

then leader of Aon’s Equity Services Group) would be leaving Aon. Pls’ Prelim. Inj. Memo., Doc.

177 at 34. But the evidence Aon cites does not demonstrate that Defendants actually used Aon’s

PT and other tools as models for Infinite—only that they talked about applications and tools that

they “potentially wanted to build.” Stoudt Dep., 104:9-105:19. Because Aon has not shown that

Defendants began actually competing with Aon while still employed, Aon has not shown a

likelihood of success on the merits with respect to this aspect of its breach of fiduciary duty claim.

       3.      Remaining Claims
       Aon also seeks a preliminary injunction with respect to its claims for breach of contract

against Coleman, tortious interference with contract as to Infinite, Burg, Coleman, and Stoudt, and

tortious interference with prospective economic advantage as to Infinite, Burg, Coleman, and

Stoudt. The Court, however, need not address Aon’s likelihood of success on the merits of those

claims. Regarding Aon’s breach of contract claim, Coleman’s RSU Agreement provided that he

would not solicit clients and employees for a period of two years post-employment. FAC, ¶¶ 108,

109, Ex. E, §§ 9(b), 9(c). The two-year non-solicitation clause of Coleman’s RSU Agreement

                                                 51
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 52 of 72 PageID #:11860




expired on June 10, 2021. Aon has made no argument or showing that under the circumstances of

this case, injunctive relief would be appropriate after the expiration of the contractual term. Thus,

the Court need not decide whether Aon has established a likelihood of success on the merits of its

breach of contract claim against Coleman. Hecny Transp., Inc. v. Chu, 430 F.3d 402, 405 (7th Cir.

2005) (holding the parties’ dispute regarding enforcing defendant’s covenant not to compete “need

not be resolved, because [defendant’s] covenant expired.”); PrimeSource Bldg. Prod., Inc., 2017

WL 7795125, at *28 (“given that [the individual defendants’] non-solicitation agreements have

expired, injunctive relief tailored to prevent harm from claims that they breached those agreements

is inappropriate.”). The confidentiality clause of the RSU agreement is without a temporal

limitation and has not expired, but the relief requested on that portion of the breach of contract

claim is duplicative of the preliminary remedy already available on the misappropriation of Aon’s

trade secrets claims.

       The Court also declines to address Aon’s tortious interference claims because the

misappropriation of trade secrets claims provide an adequate basis for a portion of the preliminary

injunctive relief requested. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of U.S. of America.

Inc., 549 F.3d 1079, 1096 (7th Cir. 2008) (finding that because plaintiff “surpasses the threshold

on at least one of its causes of action, we need not discuss [plaintiff’s] likelihood of success on it

remaining nine claims.”). The Court has found that Aon has demonstrated a likelihood of success

on its claim that Defendants misappropriated confidential valuation models and client information

and breached their fiduciary duty not to solicit Aon employees while employed by Aon, and Aon

does not appear to seek any different or additional relief based on the tortious interference claims.

Any preliminary injunction that would address Defendants’ alleged tortious interference conduct,

which is based on the solicitation of Aon clients and employees, would thus be duplicative of any



                                                 52
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 53 of 72 PageID #:11861




preliminary injunction order the Court determines to be appropriate for the trade secrets

misappropriation and breach of fiduciary duties claims. SKF USA, Inc. v. Bjerkness, 636 F.Supp.2d

696, 715 (N.D. Ill. 2009) (holding the court did not need to conduct an analysis of the trade secrets

claim at the preliminary injunction stage where plaintiff had demonstrated a reasonable likelihood

of success on its breach of contract claim because such analysis would be “mere dicta, as the

remedy would be duplicative of whatever remedy [plaintiff] is entitled to based on violation of the

Agreement.”).

B.      Inadequate Remedy and Irreparable Harm

        Having demonstrated a likelihood of success on the merits of some of its misappropriation

of trade secrets and breach of fiduciary duty claims, Aon must show “that it has no adequate

remedy at law and, as a result, that it will suffer irreparable harm if an injunction is not issued.”

Foodcomm, Int’l, 328 F.3d at 304. Irreparable harm is harm that is “not fully compensated or

avoidable by the issuance of a final judgment (whether a damages judgment or a permanent

injunction, or both) in the plaintiff’s favor.” Kraft Foods Group Brands LLC v. Cracker Barrel

Old Country Store, Inc., 735 F.3d 735, 740 (7th Cir. 2013). Aon first claims there is a presumption

of irreparable harm when a plaintiff establishes a likelihood of success on the merits of a

misappropriation of trade secrets claim. The Seventh Circuit’s recent decision in Life Spine, Inc.

v. Aegis Spine, Inc., --- F.4th ----, 2021 WL 3482921, at * 11 (7th Cir. Aug. 9, 2021), makes clear,

however, that no presumption of irreparable harm attaches upon a showing of likely success on a

trade secret claim. Therefore, the Court does not apply a presumption of irreparable harm and Aon

must show a likelihood of irreparable harm is likely to result in the absence of the preliminary

injunction as a prerequisite for injunctive relief.




                                                  53
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 54 of 72 PageID #:11862




        Beyond the presumption, Aon asserts that it will suffer irreparable harm without injunctive

relief as to its trade secret misappropriation and breach of fiduciary duty claims because: (1) the

loss of business that the individual Defendants have caused and threaten to cause and the profits

lost with such business are unquantifiable, (2) Aon’s client and employee losses and threatened

loss of clients and employees has damaged its goodwill, reputation, and competitive position, and

(3) it is impossible to value Infinite’s “head start” that was achieved by Defendants’ fiduciary

breaches. 20 In response, Defendants argue that (1) Aon has not demonstrated irreparable harm

because it unduly delayed in seeking a preliminary injunction, (2) Aon has not demonstrated

irreparable harm as to its trade secrets misappropriation claims because Aon has not shown that

any individual Defendant misappropriated, used, or disclosed confidential information, and (3)

Aon has an adequate remedy at law for any claims related to client solicitation—money damages

for lost profits.

        The first issue raised by Defendants is whether the preliminary injunction motion should

be denied because Aon unreasonably delayed in seeking a preliminary injunction. “A lengthy,

unexplained delay in seeking relief calls into question how urgent the need for [preliminary]

equitable relief really is.” Redbox Automated Retail, LLC v. Xpress Retail LLC, 310 F.Supp.3d

949, 953 (N.D. Ill. 2018) (internal quotes and citation omitted); Ty, Inc. v. Jones Group, Inc., 237

F.3d 891, 903 (7th Cir. 2001). Defendants point out that Aon waited four months after the

expiration of the TRO Consent Order and well over a year after Defendants left Aon to file its

preliminary injunction motion. According to Defendants, this delay in moving for a preliminary



20
         Citing Foodcomm Intern., 328 F.3d at 305, Aon also points out that Infinite is a start-up business
and questions whether the individual Defendants have assets to satisfy a money judgment, but there is
simply no evidence in the record that Aon would be unable to collect damages from Defendants due to lack
of assets. Therefore, the Court does not see this as relevant to the irreparable harm inquiry.


                                                    54
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 55 of 72 PageID #:11863




injunction reflects that Aon “plainly does not believe it will suffer irreparable harm absent

injunctive relief.” Doc. 265 at 58.

       Considering the totality of the circumstances, including issues caused by the COVID-19

pandemic and the multiple discovery disputes between the parties, the Court finds that the timeline

here does not undermine Aon’s claim of irreparable harm. Aon moved for a TRO on January 2,

2020 (eight to nine months after the individual Defendants left Aon). Ty, Inc., 237 F.3d at 902-03

(eight month delay in pursuing preliminary injunction based on trademark infringement was not

unreasonable and did not lessen plaintiff’s claim of irreparable injury); Life After Hate, Inc. v. Free

Radicals Project, Inc. 410 F.Supp.3d 891, 909-10 (N.D. Ill. 2019) (plaintiff’s 14-month delay in

seeking preliminary injunctive relief did not defeat its claim of irreparable harm). Defendants then

voluntarily entered into a 90-day Consent Order, and the parties began expedited discovery in mid-

February 2020. The Consent Order expired on April 28, 2020, shortly after the beginning of the

pandemic. Due to the pandemic, the Court issued several General Orders which automatically

extended the expedited discovery and motion deadlines by 77 days. Aon sought only one 24-day

extension of fact discovery after the parties exchanged voluminous written discovery and were

about to take over a dozen remote depositions in an entirely new virtual discovery process

mandated by the pandemic. Doc. 136. The Court also heard and ruled upon several fully briefed

discovery disputes between the parties during the expedited discovery process. Docs. 82, 86, 97,

98, 151, 152, 155, 156, 162, 163, 165, 169; see also Docs. 172, 189, 192, 269. Less than four

months after the Consent Order expired, on August 17, 2020, and still during the pandemic, Aon

move for a preliminary injunction. Given the numerous challenges of conducting significant

expedited discovery and litigating numerous contested discovery issues during the midst of the




                                                  55
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 56 of 72 PageID #:11864




pandemic, the less than a four month delay in Aon seeking a preliminary injunction after the TRO

Consent Order expired is reasonable and justified in this case.

       Moreover, “delay is only relevant to the extent that [Aon] lulled [Defendants] into a false

sense of security.” Miyano Mach. USA, Inc. v. MiyanoHitec Mach., Inc., 576 F.Supp.2d 868, 887-

88 (N.D. Ill. 2008); Ty, Inc., 237 F.3d at 903 (“evidence of mere delay alone, without any

explanation on [defendants’] part of why such delay negatively affected them, would not lessen

[plaintiff’s] claim of irreparable injury.”). Here, after Aon learned about the existence of Infinite,

it sent Defendants cease and desist letters in June 2019. Aon then filed suit in November 2019 and

its complaint gave Defendants notice that it requested a preliminary injunction. Cmplt., ¶ 147.

Less than two months later, on January 2, 2020, Aon moved for a TRO, and Defendants voluntarily

entered into a 90-day Consent Order. The Consent Order expired on April 28, 2020, and after

extensive expedited fact and expert discovery in anticipation of a preliminary injunction motion,

Aon moved for a preliminary injunction on August 17, 2020. Based on these facts and the

chronology described, the record does not support a finding that Defendants were lulled into a

false sense of security and any delay in seeking preliminary injunctive relief does not impact Aon’s

claim of irreparable harm. Data Mgmt. Ass’n Int’l v. Enter. Warehousing Solutions, Inc., 2020 WL

7698368, at *5 (N.D. Ill. Dec. 28, 2020) (plaintiff not precluded from seeking injunctive relief

based on 11-month delay in moving for a preliminary injunction after putting defendant on notice

of trademark infringements where there was no evidence that defendant was lulled into a false

sense of security).

       Setting aside the claimed presumption, Aon has made a sufficient showing with respect to

its trade secrets misappropriation claims that it would suffer future irreparable harm in the absence

of a preliminary injunction. Aon argues that it has been and will continue to be irreparably harmed



                                                 56
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 57 of 72 PageID #:11865




by Defendants’ use of Aon’s trade secrets to attempt to convert Aon’s equity services clients,

which irreparably harms Aon’s relationships with clients and cannot be adequately remedied with

damages. Contrary to Defendants’ arguments, the evidence strongly suggests that there is an

immediate risk of future use of Aon’s protected client information to target and service Aon’s

clients for Infinite for which there is no adequate legal remedy.

       Aon has shown that while working for Infinite, Defendants used Aon’s confidential client

contact information to solicit clients and insider knowledge regarding a client’s needs and

preferences to transfer an Aon client to Infinite. The Court has also concluded that Defendants

will inevitably use confidential client information in recruiting and servicing Aon’s clients. “Th[e]

inevitable [future] disclosure of trade secrets supports finding an irreparable harm that cannot be

adequately addressed by a legal remedy because it would be essentially impossible to determine

the costs [Defendants] unjustly avoided by using trade secrets, or the damage to [a plaintiff’s] sales

that could be caused by allowing [Defendants] to use its own secrets against it.” Vendavo, Inc.,

397 F.Supp.3d at 1144.

         Aon has shown that absent injunctive relief, it will suffer irreparable harm between now

and trial that damages will not fully remedy. Aon submitted sufficient evidence that has lost and

it is at serious risk of losing future clients to Infinite. The evidence shows that Defendants have

aggressively targeted Aon’s equity services clients. Since leaving Aon, Defendants have had

contact with over 90 Aon clients, and solicited numerous Aon clients on behalf of Infinite. Pls’

Prelim. Inj. Memo., Doc. 177 at 18-20, 39. Moreover, after the expiration of the TRO Consent

Order, Defendants continued to solicit Aon clients and Aon clients continued to transfer their

business to Infinite. Pls’ Prelim. Inj. Memo., Doc. 177 at 21, (jjj)-(rrr), Doc. 177 at 46. Aon has

lost at least 58 clients to Infinite, nine of which were lost since the expiration of the TRO Consent



                                                 57
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 58 of 72 PageID #:11866




Order. Pls’ Prelim. Inj. Memo., Doc. 177 at 20, (iii), Ex. EEE, Doc. 275-7 at 190-92. Aon has

also shown that a number of the highest revenue generating clients of Aon’s Equity Services Group

have been contacted by Infinite or transitioned their business from Aon to Infinite. Kapinos, Decl.,

¶ 8. Finally, Defendants continue to target Aon clients, and have explicitly identified certain Aon

clients as “prospects” and in the “pipeline.” Pls’ Prelim. Inj. Memo., Doc. 177 at 22, (sss); Ex.

EEE, Doc. 275-7 at 192. Defendants do not deny that they will continue to solicit Aon’s clients.

       Based on this evidence, it is reasonable to infer that there is a high probability Defendants

will use Aon’s confidential client information, even if inadvertently, unless prohibited from using

such information and soliciting Aon clients on behalf of Infinite. Vendavo, Inc., 397 F.Supp.3d at

1144 (defendant “undoubtably knows and remembers certain details about her former clients—as

she has already demonstrated—that she may not share with her current employer.”). This is

especially the case as to information regarding the names of specific contacts at Aon clients and

those clients’ needs and preferences, “which would allow [the individual Defendants] to continue

to negotiate with [their] former clients as if [they] had never left [Aon].” Id.

       Aon argues that it cannot be made whole through money damages in the event Defendants

succeed in soliciting away additional clients. Defendants disagree, arguing that potential lost

business is compensable by an award of money damages and Aon has adequate information to

estimate any lost profits it stands to lose for each client. “[H]arm stemming from lost customers

or contracts may be quantifiable if the lost customers or contacts are identifiable,” Life Spine, ---

F.4th ----, 2021 WL 3482921, at *11. In Life Spine, the defendant was marketing its spinal product

“in the same finite pool of hospitals and surgeons in which Life Spine markets [its] ProLift”

product. Id. at 11. Because hospitals do not publicize their contracts for spinal products, the

Seventh Circuit upheld the district court’s finding that identifying and quantifying lost business



                                                  58
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 59 of 72 PageID #:11867




“would be especially difficult” for Life Spine and thus, not remediable through money damages.

Id. Here, while Aon’s lost clients may be identifiable, Aon asserts that it will be difficult to

calculate the potential future profits it will lose from diverted clients. “A damages remedy can be

inadequate” if “[t]he nature of the plaintiff’s loss . . . make[s] damages very difficult to calculate.”

Roland Mach. Co. v. Dresser Industries, Inc., 749 F.2d 380, 386 (7th Cir. 1984). Defendants point

out that Aon has spreadsheets with detailed revenue information broken down by client and thus,

they claim Aon has adequate information to estimate what, if any, lost profits it stands to lose for

each client. But “[e]stimating the length of time any given client would remain with [Aon], and

therefore the amount of future income [Aon] would lose, would be extremely difficult.” E*TRADE

Financial Corp. v. Pospisil, 2018 WL 4205401, at *5 (N.D. Ill. Sept. 4, 2018). The Court finds

that damages flowing from Aon’s loss of numerous clients is irreparable because it is difficult to

predict the probable length of each lost client’s relationship with Aon.

        Beyond lost profits, the threat of Aon’s loss of valuable client relationships also supports

a finding of irreparable harm here. The Seventh Circuit has held that the “inability to attempt to

maintain” a relationship with an important customer and the “complete loss” of that customer

relationship may constitute irreparable harm. Foodcomm, 328 F.3d at 304. “Because it is not

practicable to calculate damages to remedy this kind of harm, no remedy can adequately

compensate [a plaintiff] for [this] injury.” Id. And if Defendants are allowed to continue to use

Aon’s confidential client information to solicit established clients away, “there is no way to

‘unring’ the bell, as the client cannot be forced to return” to Aon. E*TRADE Financial Corp., 2018

WL 4205401, at *5.

        Even if Aon could quantify the loss of future profits for each converted client, money

damages would be inadequate to compensate Aon for the full extent and scope of its injuries



                                                  59
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 60 of 72 PageID #:11868




flowing from Defendants’ use of its confidential client information. Aon submitted evidence

showing that the development of its confidential client information and client relationships have

been secured through the investment of significant financial resources and time, the loss of which

would be impossible to calculate with any degree of certainty. Mickey's Linen, 2017 WL 3970593

at *18. It would also be difficult to determine the extent to which Aon’s confidential information

regarding client needs and preferences will be used by Defendants to service Aon’s former clients

and gain a competitive advantage for Infinite. Id. (granting a preliminary injunction in part because

it is “impossible to determine at this time the extent to which [the plaintiff's] confidential

information will be pirated away by [the defendant] and his new employer”) (internal quotes and

citation omitted). The use of Aon’s protected client needs and preferences information is not easily

measured in money damages and a preliminary injunction will eliminate the commercial advantage

derived from Defendants’ use of such information. Thus, Aon has demonstrated that at least some

of the economic harm it would suffer due to Defendants’ future use of its confidential client

information to convert and service Aon’s clients is not easily quantifiable.

       Defendants’ argument also misses the mark because Aon does not merely assert economic

harm flowing from its loss of clients. The other harm that Aon has asserted is reputational damage

from the ongoing loss of long-term clients in which goodwill has been developed. “And it is well

established that the loss of goodwill and reputation, if proven, can constitute irreparable harm.”

Life Spine, Inc., --- F.4th ----, 2021 WL 3482921, at *11; Ty, Inc., 237 F.3d at 902 (“it is virtually

impossible to ascertain the precise economic consequence of intangible harms, such as damage to

reputation, and loss of goodwill.”). Regarding the harm to its reputation, Aon has invested

significant resources in developing and maintaining its long-term client relationships and

reputation as a leader in the equity services industry. FAC, ¶ 2; Pls’ Prelim. Inj. Memo., Doc. 177



                                                 60
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 61 of 72 PageID #:11869




at 10. Aon has shown that many of its client relationships extend at least five years, and prior to

the emergence of Infinite, client turnover was low. Kapinos Decl., ¶¶ 9, 10, 12-14, 16-21, 23-25,

27-38, 55; Knopping Dep., 120:25-121:22. Kapinos, an Aon employee of over 12 years, testified:

“I honestly can’t even recall situations where we lost clients to other competitors before Infinite

Equity was created.” Kapinos Dep., 15:18-20, 86:15-18. Aon cannot determine with any certainty

the extent of damage caused by Defendants to its reputation and goodwill. And by the time the

litigation is complete, monetary damages will be inadequate to redress the harm to Aon’s

reputation resulting from Defendants’ targeting and converting of Aon’s clients. Continued loss

of long-term clients due to Defendants’ use of Aon’s protected client information will thus cause

future irreparable harm in the form of damage to Aon’s reputation and goodwill and erosion of its

competitive position in the equity services market. Aon Risk Servs. Cos., Inc., 415 F.Supp.3d at

852; PrimeSource Bldg. Prod., Inc., 2017 WL 7795125, at *11 (“Where trade secrets and goodwill

are involved, the threat is significant that the harm experienced by the misappropriation or misuse

of trade secrets will be irreparable.”); Mickey’s Linen, 2017 WL 3970593, at *18 (loss of

competitive position justifies preliminary injunctive relief).

        For all these reasons, Aon has made a strong showing of an inadequate remedy at law and

a likelihood of irreparable harm absent an injunction barring Defendants’ use of its confidential

client information and solicitation of its client base.

        The evidence also strongly suggests that Aon will suffer irreparable harm to its ability to

fairly compete absent preliminary injunctive relief with respect to the valuation models

misappropriated by Coleman. The threat of use and disclosure of Aon’s valuation models is

significant given that Defendants created a business directly competing with Aon and Coleman

printed numerous documents on his last day, including a proprietary business model that he took



                                                  61
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 62 of 72 PageID #:11870




home and admitted he had no business reason to print, and improperly emailed Aon’s models to

his personal email address shortly before leaving Aon which he retained in his personal email for

months after he started with Infinite. This evidence gives rise to a reasonable inference that

Coleman intended to use this information to benefit Infinite. Moreover, Coleman’s declaration is

incomplete, as he has indicated that he only used the Aon valuation models that he printed to

perform his duties with Aon, but he does not say that he only used the Aon valuation models in

his personal email to perform his duties with Aon. And, in any event, the Court and Aon need not

take Coleman’s word that he never retained any Aon valuation models that he printed while he

worked at Aon and only used them to perform his duties with Aon. Walgreens, 2021 WL 3187726,

at *5. Furthermore, Coleman testified that he does not believe Aon’s valuation models are

proprietary. Coleman Dep., at 251:2-8 (“I don’t believe they’re proprietary models.”). Aon has

also presented evidence that the proprietary macros and coded formulas are not stale and could

still be useful to Defendants. FAC, ¶ 152. Infinite continues to provide services to clients involving

the projection of stock prices and EBITDA. If a competitor like Infinite obtained Aon’s valuation

models, the competitor would not need to invest the time and money to develop the information

and would able to unfairly compete, resulting in harm to Aon. Thus, the use or continued use of

Aon’s valuation models could put Aon at a competitive disadvantage that a legal remedy could not

address because it is “difficult to determine the value of” use of Aon’s valuation models.

Walgreens, 2021 WL 3187726, at *5. In sum, Coleman’s conduct during the final months of his

employment paired with Coleman’s testimony that he does not consider Aon’s models proprietary

and his incomplete denial of use of Aon’s valuation models at Infinite support a finding that

Coleman used or will use Aon’s valuation models to its competitive advantage and a preliminary

injunction is needed to ensure that Aon’s trade secret information remains protected.



                                                 62
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 63 of 72 PageID #:11871




       Aon’s breach of fiduciary claim, however, does not support a preliminary injunction. The

harm from the improper solicitation of Aon employees has already occurred. Any Aon Equity

Services Group employee who wanted to work at Infinite is already there, and Aon has not

presented evidence of a threat of future irreparable harm flowing from the breach of fiduciary duty

by soliciting Aon employees. As to future injury, Aon says it is “still scrambling to minimize the

damage caused by Defendants, and the unlawful head start Defendants obtained by their breaches

of fiduciary duty.” Pls’ Prelim. Inj. Memo., Doc. 177 at 35. This suggests that there could be some

ongoing harm from lost employees, but Aon fails to cite any evidence or facts to support this

assertion. E. St. Louis Laborers’ Local 100 v. Bellon Wrecking & Salvage Co., 414 F.3d 700, 705-

06 (7th Cir. 2005) (“a plaintiff cannot obtain a preliminary injunction by speculating about

hypothetical future injuries.”). Moreover, the unfair seven-month head start period Aon alleges

has expired now so, even if Aon’s showing rose above a speculative level, preliminary injunctive

relief would not be warranted on this basis. Preliminary injunctive relief is also precluded because

Aon does not and cannot allege that Defendants are engaged in an ongoing breach of fiduciary

duty as the individual Defendants no longer owe fiduciary duties to Aon. Abrasic 90 Inc., 364

F.Supp.3d at 907. Even if the individual Defendants had such a duty, there is no evidence that

Defendants are currently targeting Aon employees.

C.     Balance of the Harms and the Public Interest

       The final two factors the Court considers are the balance of harms and the public interest

if an injunction were entered. “In balancing the harms, the court must weigh the error of denying

a preliminary injunction to the party who would win the case on the merits against the error of

granting an injunction to the party who would lose.” Foodcomm, 328 F.3d at 305. “[T]his

balancing process should also encompass any effects that granting or denying the preliminary



                                                63
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 64 of 72 PageID #:11872




injunction would have on nonparties (something the courts have termed the ‘public interest’).”

Girls Scouts, 549 F.3d at 1086. “Taking into account all these considerations, the district court

must exercise its discretion to arrive at a decision based on a subjective evaluation of the import

of the various factors and a personal, intuitive sense about the nature of the case.” Id. (internal

quotes and citation omitted). Finally, because Aon has established a significant likelihood of

success on the merits of its misappropriation of confidential valuation models and client

information claims and that it will suffer irreparable harm prior to final resolution of these claims,

Aon’s burden on the balance of the harms and the public interest factors is minimal. Id. (“[t]he

more likely the plaintiff is to win, the less heavily need the balance of harms weigh in his favor.”).

       Applying the above considerations, the Court finds that the balance of the harms and the

public interest favor entry of an injunction in this case. Regarding its misappropriation of trade

secret claims, Aon seeks an injunction prohibiting Defendants from directly or indirectly: (1)

disclosing or using any Aon trade secrets, confidential, or proprietary information and (2) calling

upon, soliciting, accepting, engaging in, servicing or performing any business of the same type of

kind as the business performed by Aon from or with respect to clients of Aon for whom the

individual Defendants performed services, either alone or with others, had a business relationship

with, whose account he/she worked on or became familiar with, or supervised, either directly or

indirectly the servicing activities related to such clients the 24 months prior to his/her resignation

from Aon and further provided that such clients were clients of Aon either on the date he/she

resigned or within 12 months prior to such resignation.

       Having found a likelihood of success and irreparable harm in connection with Coleman’s

improper acquisition and use or threatened use of Aon’s confidential valuation models, the Court

finds that the balance of harms favors entry of an injunction prohibiting any disclosure or use of



                                                 64
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 65 of 72 PageID #:11873




valuation models misappropriated from Aon. The record does not disclose any actual harm to

Coleman and Infinite if the Court prohibits them from using or disclosing Aon’s valuation models

Coleman improperly sent to his personal e-mail account and printed on his last day. Mintel Intern.

Group, Ltd. v. Neergheen, 2008 WL 2782818, at *6 (N.D. Ill. July 16, 2008) (finding any harm

defendant may suffer if preliminary injunctive relief is granted “would be in large part a

consequence of his own conduct in the days leading up to his departure from [plaintiff].”).

Defendants claim that Coleman could not have used the materials he emailed to his personal email

in April and May 2019 and printed on his last day following his employment with Aon, he has

searched for and deleted any Aon models he found in his personal email account, and the

information would have been stale by the time he worked for Infinite. Under these circumstances,

a preliminary injunction preventing Coleman and Infinite from using Aon’s confidential valuation

models that Coleman improperly acquired will cause no harm to them. Walgreens, 2021 WL

3187726, at *6 (concluding “an injunction will not harm [defendant] by prohibiting him from using

information that does not belong to him.”); Mintel Intern. Group, Ltd., 2008 WL 2782818, at *6

(balance of harms favored injunctive relief related to the confidential information defendant

removed from plaintiff’s computers because “[g]ranting the requested relief to that extent only

would prohibit defendant from using material it appears he should not have taken in the first

place.”). Finally, the public interest is served by protecting trade secrets. Life Spine, Inc., 2021

WL 963811, at *23.

       Next, given that Aon has shown a likelihood of success on its claim that there is a threat of

inevitable use or disclosure of further Aon trade secret client information in targeting Aon clients,

the balance of harms also weigh in Aon’s favor on an injunction tailored to address that harm. To

fit the particular circumstances of this case, the Court finds that a more narrowly tailored injunction



                                                  65
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 66 of 72 PageID #:11874




than Aon has proposed can adequately protect Aon against the risk of additional irreparable harm

related to the use of its trade secret client information to solicit Aon clients. See PepsiCo, 54 F.3d

at 1272 (district courts have “wide latitude in fashioning injunctive relief”).

        First, enjoining Defendants from “servicing” former Aon clients that have already

transferred business to Infinite or “accepting” clients who choose on their own to take their

business to the Defendants is not warranted. Aon acknowledges as much by carving out “clients

that, as of the filing of the motion for preliminary injunction on August 17, 2020, have already

been invoiced by Infinite Equity for services previously provided by Defendants” from its

proposed injunction order. Pls’ Proposed Order, Doc. 176 at 8. This totals at least 58 former Aon

clients, for which Infinite Equity can continue to retain and service. Even at the time of the

temporary restraining order, Aon entered into a consent order that carved out 49 former Aon

clients. In addition, the instances where Defendants actually used Aon’s confidential client

information all involve the individual Defendants “actively soliciting business from their former

clients (as opposed to merely accepting business).” Aon Risk Servs. Cos., Inc., 415 F.Supp.3d at

852. It is thus the solicitation, rather than the servicing, that is more directly tied to the Court’s

findings on the misappropriation claims that have a likelihood of success. Moreover, an injunction

prohibiting Defendants from servicing Aon’s past clients or accepting former clients “even where

those former clients choose on their own to take their business to the Defendant[s]” would shift

the balance of hardships in favor of Defendants. Id. Such a restriction would cause substantial

harm to Defendants and would be unfair to the clients who chose to conduct business with Infinite.

Id. (prohibiting defendants from working with their clients is “against the public interest because

it denies such clients their free choice of who to work with and as such, is an overly burdensome

restraint on trade.”).



                                                 66
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 67 of 72 PageID #:11875




       Second, Defendants’ use and inevitable use of Aon’s confidential client information to

target Aon clients warrants an injunction against use of that information and solicitation of Aon’s

Equity Service Group’s clients. Such an injunction adequately addresses the potential irreparable

harm to Aon by preventing an improper competitive advantage through the use of confidential

client information, but would not impose an undue hardship on Defendants or harm the public

interest. Defendants insist that Aon’s proposed injunction “would put Infinite Equity out of

business and result in a loss of employment for ten employees” as well as deny Defendants “access

to most of the addressable market,” but Defendants offer no factual support for their claims. Defs’

Resp., Doc. 270 at 61; Defs’ Reply, Doc. 272 at 28; see Inventus Power, 2020 WL 3960451, at

*14 (rejecting Defendant’s claim that balance of harms tipped in its favor because injunctive relief

would cause stoppage of all of its manufacturing and distribution of its products worldwide where

defendant “offer[ed] no legitimate factual support for this claim.”). The individual Defendants are

not barred from continuing to work for Infinite, a direct competitor of Aon. Nor are the individual

Defendants barred from using their general skills and know-how to compete against Aon for non-

Aon clients. APC Filtration, Inc., 646 F.Supp.2d at 1008 (“in a competitive market, an employee

must be entitled to utilize the general knowledge and skills acquired through experience in

pursuing his general occupation.”). Rather, they are prevented, during this litigation, from

soliciting Aon’s equity services clients, leaving them non-Aon clients to solicit, existing Infinite

clients to service, and the ability to accept business from Aon clients that they do not contact or

solicit. See Aon Risk Servs. Cos., Inc., 415 F.Supp.3d at 852 (entering TRO that “bars soliciting

business but does not bar merely accepting or servicing former clients.”). On the other hand, Aon

stands to continue to suffer irreparable losses if an injunction prohibiting Defendants from

disclosing or using Aon trade secret client information to solicit Aon’s clients is denied.



                                                 67
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 68 of 72 PageID #:11876




         Third, it is in the public interest to protect Aon’s confidential client information.

PrimeSource Bldg. Prod., Inc., 2017 WL 7795125, at *27. The public interest also favors fair

competition in the equity services market that can be achieved without the improper use of

confidential information to target a competitor’s clients. The public interest is served by such an

injunction because it allows Infinite to compete fairly. On balance, the hardship to Defendants by

issuance of a narrowed injunction is less than the hardship to Aon absent an injunction. Thus, the

balance of harms favors Aon as to an injunction prohibiting use of Aon’s trade secret client

information and solicitation of Aon’s equity services clients for a limited period of time.

         In sum, and in view of the record as a whole, the Court concludes that Aon is entitled to a

preliminary injunction prohibiting: (1) Infinite, Burg, Coleman, and Stoudt from directly or

indirectly during the pendency of this action, contacting or soliciting any Aon client for which

Burg, Coleman, and Stoudt provided services, or had a business relationship, or on whose account

these Defendants worked or became familiar, or supervised directly or indirectly any servicing

activities, during the twelve (12) months prior to the date he/she resigned; (2) Infinite and Coleman

from disclosing or using valuation models used to project stock prices and EBITDA

misappropriated from Aon; and (3) Infinite, Burg, Coleman, and Stoudt from disclosing or using

the identities of Aon’s highest revenue generating clients, Aon’s client-contact information, and

Aon’s client-specific information regarding needs and preferences recognized as trade secrets by

this opinion in Sections II(A)(1)(b) and (c). Within seven days after entry of this order, Aon shall

provide Defendants’ counsel with a list identifying the clients that are encompassed within this

order.




                                                 68
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 69 of 72 PageID #:11877




D.     Defendants’ Motion to Strike

       Defendants also move to strike Schnell’s Declarations, Kapinos’ Declarations, and Goings’

Reply Declaration (the “Declarations”), along with all attached exhibits, and to “exclude Aon’s

reply brief in its entirety or all statements in Aon’s motion for preliminary injunction that are

dependent on the contents of these declarations.” Defs’ Motion to Strike, Doc. 220 at 3.

Defendants argue that Schnell’s Declarations improperly disclose new, belated expert opinion and

offer conclusory opinions which do not explain the methodology Schnell used to reach his

opinions. Defendants also object that the Schnell Declarations, the Kapinos Declarations, and the

Goings Reply Declaration all contradict the deponent’s prior sworn testimony.                 Finally,

Defendants contend that the Schnell Reply Declaration, the Goings Reply Declaration, and the

Kapinos Reply Declaration improperly proffer facts, evidence, and arguments for the first time on

reply. Defendants also request leave to file a sur-reply as an alternative to the Court granting their

motion to strike.

       The general rule is that motions to strike are disfavored because they “potentially serve

only to delay.” Heller Fin., Inc. v. Midwhey Powder Co. Inc., 883 F.2d 1286, 1294 (7th Cir. 1989).

The Court finds it unnecessary to strike the Declarations for several reasons. First, Defendants

were given leave file a sur-reply, which the Court has considered in drafting this Opinion. Since

Defendants were given the opportunity to respond to these Declarations, the Court perceives no

prejudice to Defendants from failing to strike the Declarations. Sunnybrook LP v. City of Alton,

Illinois, 425 F.Supp.3d 1035, 1045 (S.D. Ill. 2019).

       Second, because the Court denied Aon’s motion for preliminary injunction as to

Defendants’ alleged misappropriation of PT source code to create MPA, the Court finds no reason

to consider whether to strike any portions of Schnell’s Declarations or Goings’ Reply Declaration



                                                 69
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 70 of 72 PageID #:11878




regarding that claim which might arguably be considered improper. SFG, Inc. v. Musk, 2021 WL

972887, at *4 (N.D. Ill. Feb. 10, 2021) (“Having denied [plaintiff’s] motion for preliminary

injunction, the Court sees no reason to go further and strike [plaintiff’s] motions or exhibits.”). To

consider the issues raised by Defendants’ objections to Schnell’s Declarations and Goings’ Reply

Declaration at this time would only cause the delay which makes motions to strike disfavored.

       Third, Defendants take issue with Aon’s use of Kapinos’ Declarations to support client

relationships necessary to show a likelihood of success on its breach of contract, breach of

fiduciary duty, and tortious interference claims. Defs’ Memo., Doc. 271 at 21. However, the Court

did not reach a decision on the merits of Aon’s likelihood of success on its breach of contract and

tortious interference claims. The Court also did not rely on Kapinos’ client relationship statements

which Defendants seek to strike in holding that Aon will likely succeed on its breach of fiduciary

duty claim based on soliciting subordinates and Burg entering into an agreement with Carver

Edison.

       Lastly, to the extent any other challenged portions of Kapinos’ Declarations were relevant

to the preliminary injunction motion, the Court assessed the evidence and decided the weight to

afford such evidence. Johnson & Johnson v. Advanced Inventory Mgmt., Inc., 2020 WL 6119516,

at *9 (N.D. Ill. Oct. 16, 2020) (in a non-jury proceeding, the Court can simply disregard any

objectionable portions of declarations); Luxottica Grp. S.p.A. v. Light in the Box Limited, 2016

WL 6092636, at *3 (N.D. Ill. Oct. 19, 2016) (in ruling on a preliminary injunction motion, “[t]he

Court is ‘able to sift through the evidence and consider each piece under the applicable federal

rules without going to the additional work of editing and striking out portions of the parties’

declaration.”).




                                                 70
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 71 of 72 PageID #:11879




        Accordingly, there is no need to strike the Declarations because Defendants responded to

them and thus suffered no prejudice, the Court did not rely on the objected-to evidence in finding

a likelihood of success on the merits of portions of Aon’s breach of fiduciary duty claim, and the

Court gave the challenged evidence the credit to which it was due.

E.      Bond

        Finally, there is no dispute that Aon should be required to post an injunction bond under

Federal Rule of Civil Procedure 65(c). Under Rule 65(c), “the court may issue a preliminary

injunction or a temporary restraining order only if the movant gives security in an amount that the

court considers proper to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). “The purpose of an injunction bond is

to compensate the defendant, in the event he prevails on the merits, for the harm that an injunction

entered before the final decision caused him.” Ty, Inc., 292 F.3d at 516. “The appropriate amount

of the bond is subject to the court’s discretion.” Monster Energy Co. v. Wensheng, 136 F.Supp.3d

897, 910 (N.D. Ill. 2015). However, the Seventh Circuit has stated that “[w]hen setting the amount

of security, district courts should err on the high side.” Mead Johnson & Co. v. Abbott Labs., 201

F.3d 883, 888 (7th Cir.), amended on other grounds, 209 F.3d 1032 (2000). A defendant would

still have to prove its loss, so “[a]n error in setting the bond too high is . . . not serious.” Id. But

“an error in the other direction produces irreparable injury, because the damages for an erroneous

preliminary injunction cannot exceed the amount of the bond.” Id.

        If the Court enters a preliminary injunction, Defendants request a “bond equivalent to the

value of Infinite Equity’s and Individual Defendants’ potential losses, which will likely be the

amount of the entire company (an amount in the millions of dollars).” Defs’ Resp., Doc. 270 at 62,

n. 58. Aon does not oppose a bond and proposes security in the amount of $50,000. Given the



                                                  71
 Case: 1:19-cv-07504 Document #: 323 Filed: 09/15/21 Page 72 of 72 PageID #:11880




lack of evidence that Defendants’ potential losses could cause Infinite to dissolve because of the

narrowed injunction the Court is entering, a bond in the amount of $100,000 is sufficient to protect

Defendants from being erroneously enjoined. See Vendavo, 397 F.Supp.3d at 1147 ($100,000 bond

for preliminary injunction).

                                         III. Conclusion

       For the reasons stated above, Aon’s motion for preliminary injunction [176, 194] is granted

in part and denied in part. The motion is granted as to Aon’s misappropriation of trade secrets

claims relating to Aon’s valuation models and confidential client information recognized as trade

secrets by this opinion in Sections II(A)(1)(b) and (c) but denied as to the remainder of Aon’s

claims. Defendants’ motion to strike [220] is denied, and Defendants’ motion for leave to re-file

two briefs in excess of their respective page limits [264] is granted. Aon shall post a $100,000

bond with the Clerk of the Court within ten business days of the entry of the injunction order.

SO ORDERED.


Dated: September 15, 2021                            ______________________________
                                                     Sunil R. Harjani
                                                     United States Magistrate Judge




                                                72
